



OMB Approval 0990-0115
 
NSN 7540-01-152-8069
26-107
STANDARD FORM 26 (REV. 4-85)
PREVIOUS EDITION UNUSABLE
Computer Generated
Prescribed by GSAFAR (48 CFR) 53.214(a)

 
1.THIS CONTRACT IS A RATED ORDER
RATING
PAGE        OF           PAGES
AWARD/CONTRACT
UNDER DPAS (15 CFR 350)
N/A
1
        55
2.  CONTRACT (Proc. Inst. Indent.) NO.
3.  EFFECTIVE DATE
4.  REQUISITION/PURCHASE REQUEST/PROJECT NO.
HHSO100201200008C
See Block 20C.
   OS99307
5.  ISSUED BY
CODE
 
6.  ADMINISTERED BY (If other than Item 6)
 
CODE
 
Office of Acquisitions Management, Contracts, and Grants (AMCG)
330 Independence Ave., S.W. Room G640
Washington, D.C. 20201
See Block 5.
 
 
7.  NAME AND ADDRESS OF CONTRACTOR (No. street, county, state and ZIP Code)
8.  DELIVERY
 
Cytori Therapeutics, Inc.
See Schedule.
3020 Callan Road
9/ DISCOUNT FOR PROMPT PAYMENT
San Diego, CA 92121
N/A.
   
CAGE: 4AW88                      TIN: 330827593
10. SUBMIT INVOICES
ITEM
CODE DUNS No. 111029179
FACILITY CODE
ADDRESS SHOWN IN:
See Section G.
11.  SHIP TO/MARK FORCODE
  N/A
12.  PAYMENT WILL BE MADE BYCODE
  N/A
 
See Block 5.
 
   See Block 5.
13.  AUTHORITY FOR USING OTHER FULL AND OPEN COMPETITION:    N/A
  10 U.S.C.
2304(c)(     )                                                            41
U.S.C. 253(c)(     )
14.  ACCOUNTING AND APPROPRIATION DATA
Appropriation Year: 2012; Object Class: 25106; CAN# 1992002
 
15A. ITEM NO.
15B.  SUPPLIES/SERVICES
15C. UNIT PRICE
15D.  AMOUNT
15E.  UNIT PRICE
15F.  AMOUNT
 
See Section B.
   
 
 
 
15G.  TOTAL AMOUNT OF CONTRACT
$4,683,680.00
16.  TABLE OF CONTENTS
      (ü)
   SEC.
DESCRIPTION
PAGE(S)
        (ü)
      SEC.
DESCRIPTION
PAGE(S)
PART I - THE SCHEDULE
PART II - CONTRACT CLAUSES
  X
  A
SOLICITATION/CONTRACT FORM
1
   X
 I
CONTRACT CLAUSES
46
  X
  B
SUPPLIES OR SERVICES AND PRICE/COST
3
PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH.
  X
  C
DESCRIPTION / SPECS / WORK STATEMENT
9
   X
 J
LIST OF ATTACHMENTS
55
  X
  D
PACKAGING AND MARKING
10
PART IV - REPRESENTATIONS AND INSTRUCTIONS
  X
  E
INSPECTION AND ACCEPTANCE
11
 
 K
REPRESENTATIONS, CERTIFICATIONS
55
  X
  F
DELIVERIES OR PERFORMANCE
11
   
AND OTHER STATEMENTS OF OFFERORS
    X
  G
CONTRACT ADMINISTRATION DATA
24
 
 L
INSTRS., CONDS., AND NOTICES TO OFFERORS
    X
  H
SPECIAL CONTRACT REQUIREMENTS
29
  
 M
EVALUATION FACTORS FOR AWARD
 
CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE
17.  X CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return    2   copies to issuing office.)  Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein.  The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents:  (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.  (Attachments are listed herein.)
18.  o AWARD (Contractor is not required to sign this document.)  Your offer on
Solicitation Number _     _________________________________, including the
additions or changes made by you which additions or changes are set forth in
full above, is hereby accepted as to the items listed above and on any
continuation sheets.  This award consummates the contract which consists of the
following documents:  (a) the Government’s solicitation and your offer, and (b)
this award/contract.  No further contractual document is necessary.
19A.  NAME AND TITLE OF SIGNER   (Type or print)
20A.  NAME OF CONTRACTING OFFICER
Mark Saad, Chief Financial Officer
       ***
19B.  NAME OF CONTRACTOR
19C.  DATE SIGNED
     9/27/12
20B.  UNITED STATES OF AMERICA
 
 
20C. DATE SIGNED
  9/27/12
    /s/ Mark Saad                                       
(Signature of person authorized to sign)
 
BY       /s/
***                                                                          
(Signature of Contracting Officer)
 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
 

--------------------------------------------------------------------------------

 
HHSO100201200008C
Cytori Therapeutics, Inc.

CONTRACT TABLE OF CONTENTS


 
PART I – THE SCHEDULE
 1
       SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS
 3
       SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
 9
       SECTION D - PACKAGING, MARKING AND SHIPPING
 10
       SECTION E - INSPECTION AND ACCEPTANCE
 11
       SECTION F - DELIVERIES OR PERFORMANCE
 11
       SECTION G - CONTRACT ADMINISTRATION DATA
 24
       SECTION H - SPECIAL CONTRACT REQUIREMENTS
 29
PART II – CONTRACT CLAUSES
 46
       SECTION I - CONTRACT CLAUSES
 46
PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS
 55
       SECTION J - LIST OF ATTACHMENTS
 55
PART IV –REPRESENTATIONS AND CERTIFICATIONS
 55
       SECTION K – REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF
OFFERORS
 55








 
2

--------------------------------------------------------------------------------

 
HHSO100201200008C
Cytori Therapeutics, Inc.

PART I – THE SCHEDULE
 
 
SECTION B – SUPPLIES OR SERVICES AND PRICES/COSTS
 
 
ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES
 


This purpose of this contract is develop a product that will combine the wound
healing properties of the Celution ®  System, which has been developed by the
Contractor *** as a medical countermeasure for use in the context of combined
injury and radiation exposure, and to obtain FDA licensure of the Celution
®  System with indications for use that explicitly include thermal burn.


 The Research and Development (R&D) effort will progress in specific stages that
cover the base performance segment and nine (9) option segments as specified in
this contract. The period of performance for the base period is 24 months. Work
performed during the base segment and during the option segments is considered
to constitute a non-severable discrete work segment that is necessary for the
R&D effort.
 
ARTICLE B.2. ESTIMATED COST AND FIXED FEE
 


a.  
The total estimated cost of the base performance segment is $4,356,912.00.

b.  
The total fixed fee for the base performance segment is $326,768.00. The fixed
fee shall be paid subject to Allowable Cost and Payment and Fixed Fee Clauses.

c.  
The total amount of the base performance segment, CLIN 0001, represented by the
sum of the total estimated cost plus fixed fee is $4,683,680.00.

d.  
The total amount for the base segment shall not exceed $4,683,680.00.  The total
amount obligated by the Government for the base segment of the contract shall
not exceed $4,683,680.00 and the Government will not be responsible for any
Contractor incurred costs that exceed this amount unless a modification to the
contract is signed by the Contracting Officer which expressly increases this
amount.  

e.  
It is estimated that the amount currently allotted will cover performance of the
contract through 27 September 2014 (2 years from start date).

f.  
The Contractor shall maintain records of all contract costs and such records
shall be subject to the Audit and Records-Negotiation and Final Decisions on
Audit Findings clauses of the General Clauses.





CLIN
 
Estimated Period of Performance
Supplies/Services
 
Total Estimated Cost
   
Fixed Fee
   
Total Est.
Cost Plus
Fixed Fee
    0001  
28 September 2012 through
27 September 2014
Studies needed to demonstrate proof-of-concept for use of the Celution System as
a medical countermeasure for combined injury involving thermal burn and
radiation exposure
 
Reports and Other Data Deliverables.
  $ ***     $ ***     $ 4,683,680.00  

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
3

--------------------------------------------------------------------------------

 
ARTICLE B. 3. OPTION PRICES
 
a.  
Unless the government exercises its option pursuant to the option clause
contained in ARTICLE I.2, the contract consists only of the Base Work segment
specified in the Statement of Work as defined in SECTONS C and F, for the price
set forth in ARTICLE B.2 of the contract.

b.  
Pursuant to FAR Clause 52.217-9 (Option to Extend the Term of the Contract), the
Government may, by unilateral contract modification, require the Contractor to
perform the Option Work Segments specified in the Statement of Work as defined
in SECTIONS C and F of this contract. If the Government exercises the/these
option(s), written notice must be given to the Contractor within 30 days after
the Government has completed its analysis of the deliverables associated with
the applicable GO/NO GO Decision gate; and the Government must give the
Contractor a preliminary written notice of its intent to exercise the option at
least 30 days before the contract expires. Specific information regarding the
time frame for this notice is set forth in the OPTION CLAUSE Article in SECTION
G of this contract. The estimated cost of the contract will be increased as set
forth below:



CLIN/
Option
 
Estimated Period of Performance
Supplies/Services
 
Total Estimated Cost
   
Fixed Fee
   
Total Estimated
Cost Plus
Fixed Fee
    0002/1  
28 September 2013
through
27 September 2016
Research and development, regulatory, clinical, and other tasks required for
completion of a Pilot Clinical Trial of the Celution System in thermal burn
injury
Reports and Other Data Deliverables
  $ ***     $ ***     $ 32,641,997.00     0003/2  
28 September 2015
through
27 September 2017
Clinical, regulatory, and other tasks required for completion of a Pivotal
Clinical Trial leading to FDA licensure for use of the Celution System in
thermal burn injury.
Reports and Other Data Deliverables
  $ ***     $ ***     $ 45,501,320.00     0004/3  
28 September 2013
through
27 September 2017
Research and development, clinical, regulatory and other tasks required to
develop and obtain FDA clearance for a *** that has ease of use and other
characteristics suitable for use in thermal burn injury following a mass
casualty event.
Reports and Other Data Deliverables
  $ ***     $ ***     $ 23,420,322.00  

 
 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.


 
4

--------------------------------------------------------------------------------

 
 
ARTICLE B. 4. PROVISIONS APPLICABLE TO DIRECT COSTS


a. Items Unallowable Unless Otherwise Provided


Notwithstanding the clauses, unless authorized in writing by the Contracting
Officer, the cost of the following items or activities shall be unallowable as
direct costs:


1)  
Acquisition, by purchase or lease, of any interest in real property;



2)  
Special rearrangement or alteration of facilities;



3)  
Purchase or lease of any item of general purpose office furniture or office
equipment regardless of dollar value;



4)  
Accountable Government Property (see the Contractor’s Guide for Control for
Government Property incorporated by ARTICLE G.10. of this contract);



5)  
Travel to attend general scientific meetings;



6)  
Unapproved foreign travel – Subject to the procedure specified under
subparagraph b.2 below;



7)  
Patient care costs (see Attachment 6);



8)  
Printing Costs (as defined in the Government Printing and Binding Regulations);



9)  
Light Refreshment and Meal Expenditures - Requests to use contract funds to
provide light refreshments and/or meals to either federal or nonfederal
employees must be submitted to the Contracting Officer’s Representative (COR),
with a copy to the Contracting Officer, at least six (6) weeks in advance of the
event and are subject to “HHS Policy on Promoting Efficient Spending: Use of
Appropriate Funding for Conferences and Meeting, Food and Promotional Items and
Printing and Publications.” The request shall contain the following information:
(a) name, date, and location of the event at which the light refreshments and/or
meals will be provide; (b) a brief description of the purpose of the event; (c)
a cost breakdown of the estimated light refreshments and/or meals costs; (d) the
number of nonfederal and federal attendees receiving light refreshments and/or
meals; and (e) if the event will be held at a government facility.

 
10)  
No overtime (premium) compensation is authorized under the subject contract.
Billing of actual hours should be limited to total productive hours in a month
(8 hours/day).

 
b. Travel Costs
 
a.  
Total expenditures for travel (transportation, lodging, subsistence, and
incidental expenses) incurred in direct performance of this contract during the
base segment or any option segment(s) shall not exceed amount negotiated in the
final proposed budget without the prior written approval of the Contracting
Officer.  Cost must be consistent with Federal Acquisition Regulations (FAR)
52.247-66 – Preference for U.S. Air Flag carriers.

 
b.  
Subject to the annual dollar limitation specified under B.4.b.1.a. above, the
Contactor shall invoice and be reimbursed for all travel costs in accordance
with FAR 31.2 – Contracts with Commercial Organizations, Subsection 31.205-46,
Travel Costs.



 
5

--------------------------------------------------------------------------------

 
ARTICLE B.5. ADVANCE UNDERSTANDINGS


a.  
Man-in-Plant



With seven (7) days advance notice to the Contractor in writing from the
Contracting Officer, the Government may place a man-in-plant in the Contractor’s
facility The man-in-plant shall be subject to the Contractor’s policies and
procedures regarding security and facility access at all times while in the
Contractor’s facility.


b.  
Subcontracts and Consultants



Prior written consent from the Contracting Officer in the form of Contracting
Officer Authorization (COA) is required for any subcontract that:


· Is of the cost reimbursement type;
· Is Fixed-Price and exceeds $150,000 or 5% of the total estimated cost of the
contract;
 
Contracting Officer shall request appropriate supporting documentation in order
to review and determine authorization, pursuant with FAR Clause 52.244-2,
Subcontracts.  After receiving written consent of the subcontract by the
Contracting Officer, a copy of the signed, executed subcontract and consulting
agreement shall be provided to the Contracting Officer.


Note: Consulting services are treated as subcontracts and subject to the
‘consent to subcontract’ provisions set forth in this Article.
 
c.  
Reference FAR 52.244-2 (e) Subcontracts.

 


FAR 52.244-2 (e)(1) The Contractor shall notify the Contracting Officer
reasonably in advance of placing any subcontract or modification thereof for
which consent is required under paragraph (d) of this clause, including the
following information:
(i). A description of the supplies or services to be subcontracted.
(ii). Identification of the type of subcontract to be used.
(iii). Identification of the proposed subcontractor.
(iv). The proposed subcontract price.
(v). The subcontractor’s current, complete, and accurate cost or pricing data
and Certificate of Current Cost or Pricing Data, if required by other contract
provisions.
(vi). The subcontractor’s Disclosure Statement or Certificate relating to Cost
Accounting standards when such data are required by other provisions of this
contract.
(vii). A negotiation memorandum reflecting-
(A). The principal elements of the subcontract price negotiations;
(B). The most significant considerations controlling establishment of initial or
revised prices;
(C). The reason cost or pricing data were or were not required;
(D). The extent, if any, to which the Contractor did not rely on the
subcontractor’s cost or pricing data in determining the price objective an in
negotiating the final price;
(E). The extent to which it was recognized in the negotiation that the
subcontractor’s cost or pricing data were not accurate, complete, or current;
the action taken by the Contractor and the subcontractor; and  the effect of any
such defective data on the total price negotiated;
(F). The reasons for any significant difference between the Contractor’s price
objective and the price negotiated; and
(G). A complete explanation of the incentive fee or profit plan when incentives
are used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for the
incentives, and a summary of all trade-off possibilities considered.


 
6

--------------------------------------------------------------------------------

 
 
The Contractor shall obtain the Contracting Officer’s written consent (COA)
prior to placing any consultant awards.



 
d.  
Consultants

 
Consultant fees to be paid to the following individuals: *** 
 
e.     Site Visits and Inspections


At the discretion of the USG and independent of activities conducted by the
Contractor, with 48 hours notice to the contractor, the USG reserves the right
to conduct site visits and inspections on an as needed basis, including
collection of product samples and intermediates held by the contractor, or
subcontractor.  In case of subcontractor visits and inspections that are
independent of activities conducted by the Contractor, the USG shall demonstrate
cause for such visit and/or inspection.  All costs reasonably incurred by the
Contractor and subcontractor for such visit and/or inspection shall be allowed
costs.  The Contractor shall coordinate these visits and shall have the
opportunity to accompany the USG on any such visits.  Under time-sensitive or
critical situations, the USG reserves the right to suspend the 48 hour notice to
the Contractor.  The areas included under the site visit could include, but are
not limited to: security, regulatory and quality systems, and cGMP/GLP/GCP
compliance.


If BARDA, the Contractor, or other parties identifies any issues during an
audit, the Contractor shall capture the issues, identify potential solutions,
and provide a report to BARDA for review and acceptance.


·  
If issues are identified during the audit, Contractor shall submit a report to
BARDA detailing the finding and corrective action(s) within 10 business days of
the audit.

 
·  
COR and CO will review the report and provide a response to the Contractor with
10 business days.

 
·  
Once corrective action is completed, the Contractor will provide a final report
to BARDA.

 
QA AUDIT:
BARDA reserves the right to participate in QA audits. Upon completion of the
audit/site visit the Contractor shall provide a report capturing the findings,
results and next steps in proceeding with the subcontractor. If action is
requested of the subcontractor, detailed concerns for addressing areas of
non-conformance to FDA regulations for GLP, GMP, or GCP guidelines, as
identified in the audit report, must be provided to BARDA for review and
acceptance. The Contractor shall provide responses from the subcontractors to
address these concerns and plans for corrective action execution.


·  
Contractor shall notify CO and COR of upcoming, ongoing, or recent audits/site
visits of subcontractors as part of weekly communications

·  
Contractor shall notify the COR and CO within 5 business days of report
completion.

 
 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
 
7

--------------------------------------------------------------------------------

 
f.      Invoices - Cost and Personnel Reporting and Variances from the
Negotiated Budget
The Contractor agrees to provide a detailed breakdown on invoices of the
following cost categories:
 
a.  
Direct Labor - List individuals by name, title/position, hourly/annual rate,
level of effort (actual hours or % of effort), breakdown by task performed by
personnel, and amount claimed.

 
b.  
Fringe Benefits - Cite rate and amount

 
c.  
Overhead - Cite rate and amount

 
d.  
Materials & Supplies - Include detailed breakdown when total amount is greater
than $1,000.

 
e.  
Travel - Identify travelers, dates, destination, purpose of trip, and amount.
Cite COA, if appropriate. List separately domestic travel, general scientific
meeting travel, and foreign travel.

 
f.  
Consultant Fees - Identify individuals and amounts.

 
g.  
Subcontracts - Attach Subcontractor invoice(s). Cite applicable COA or
notification.

 
h.  
Equipment - Cite authorization and amount.

 
i.  
Other Direct Costs - Include detailed breakdown when total amount is greater
than $1,000.

 
j.  
G&A - Cite rate and amount.

 
k.  
Total Cost

 
l.  
Fixed Fee

 
m.  
Total CPFF

 
Monthly invoices must include the cumulative total expenses to date, adjusted
(as applicable) to show any amounts suspended by the Government.  In order to
verify allowability, further breakdown of costs may be requested at the
Government’s discretion.


g.    Confidential Treatment of Sensitive Information
 
The Contractor shall guarantee strict confidentiality of any information/data of
a sensitive nature that is provided to the Contractor by the Government during
the performance of the contract.  The Government has determined that the
information/data that the Contractor will be provided during the performance of
the contract is of a sensitive nature.
 
Disclosure of information/data that is sensitive in nature, in whole or in part,
by the Contractor can only be made after the Contractor receives prior written
approval from the Contracting Officer. Whenever the Contractor is uncertain with
regard to the proper handling of information/data under the contract, the
Contractor shall obtain a written determination from the Contracting Officer.
(See also HHSAR clause 352.224-70).
 
Notwithstanding the foregoing, such information/data shall not be deemed of a
sensitive nature with respect to the Contractor for purposes of this contract if
such information/data:  (a) was already known to the Contractor; (b) was
generally available or known, or was otherwise part of the public domain, at the
time of its disclosure to the Contractor; (c) became generally available or
known, or otherwise became part of the public domain, after its disclosure to,
or, with respect to the information/data by, the Contractor through no fault of
the Contractor; (d) was disclosed to the Contractor, other than under an
obligation of confidentiality or non-use, by a third party who had no obligation
to the Government that controls such information/data not to disclose such
information/data to others; or (e) was independently discovered or developed by
the Contractor, as evidenced by its written records, without the use of
information/data belonging to the Government.
 
 
8

--------------------------------------------------------------------------------

 
Contractor may disclose information/data of a sensitive nature provided by the
Government to the extent that such disclosure is: (a) made in response to a
valid order of a court of competent jurisdiction or other supra-national,
federal, national, regional, state, provincial or local governmental or
regulatory body of competent jurisdiction; provided, however, that the
Contractor shall first have given notice to the Government and give the
Government a reasonable opportunity to quash such order and to obtain a
protective order requiring that the information/data of a sensitive nature that
is the subject of such order be held in confidence by such court or agency or,
if disclosed, be used only for the purposes for which the order was issued; and
provided further that if a disclosure order is not quashed or a protective order
is not obtained, the information/data disclosed in response to such court or
governmental order shall be limited to that information which is legally
required to be disclosed in response to such court or governmental order; (b)
otherwise required by law, in the opinion of legal counsel to the Contractor as
expressed in an opinion letter in form and substance reasonably satisfactory to
the Government, which shall be provided to the Government at least two (2)
business days prior to the Contractor’s disclosure of the information/data; or
(c) made by the Contractor to the Regulatory Authorities as required in
connection with any filing, application or request for Regulatory Approval;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information/data.
 
h.    Sharing of contract deliverables within United States Government (USG)
 
In an effort to build a robust medical countermeasure pipeline through increased
collaboration, BARDA may share technical deliverables with USG entities
responsible for Medical Countermeasure Development.  In accordance with
recommendations from the Public Health Emergency Medical Countermeasure
Enterprise Review, agreements established in the Integrated Portfolio’s
Portfolio Advisory Committee (PAC) Charter, Technology Transfer Agreements (TTA)
between BARDA and the Defense Threat Reduction Agency and the National Institute
of Allergies and Infectious Diseases (NIAID), BARDA may share technical
deliverables set forth in Article F.2 with colleagues within the Integrated
Portfolio.  This advance understanding does not authorize BARDA to share
financial information outside HHS.  The Contractor is advised to review the
terms of FAR Clause 52.227-14 regarding the Government’s rights to deliverables
submitted during performance as well as the Government’s rights to data
contained within those deliverables.
 
SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT


ARTICLE C.1. STATEMENT OF WORK


Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities not otherwise provided by the Government as needed to perform the
Statement of Work dated 28 September 2012 as set forth in SECTION J-List of
Attachments, attached hereto and made a part of the contract.
 
ARTICLE C.2. REPORTING REQUIREMENTS
 
Refer to ARTICLE F.2. for specific instructions regarding Reporting
Requirements.
 
ARTICLE C.3.  PROJECT MEETING CONFERENCE CALLS


 
A teleconference call between the Contracting Officer’s Technical Representative
and the Contractor’s Program Manager shall occur bi-weekly (every two weeks), or
at the discretion of the U.S. Government.  During this call, the Program Manager
will discuss the activities during the reporting period, any problems that have
arisen, and the activities planned for the ensuing reporting period.  The
Contractor’s Program Manager may choose to include other key personnel on the
conference call to give detailed updates on specific projects or this may be
requested by the Contracting Officer’s Representative.

 
 
 
9

--------------------------------------------------------------------------------

 
 
Contractor will be responsible for preparing an agenda for the conference call
and providing to BARDA no later than 2 business days prior to the scheduled
conference call.

  
ARTICLE C.4.  PROJECT MEETINGS 
 
The Contractor shall participate in Project Meetings to coordinate the
performance of the contract, as requested by the Contracting Officer’s
Representative.  These meetings may include face-to-face meetings with
BARDA/AMCG in Washington, D.C. and at work sites of the Contractor and its
subcontractors. Such meetings may include, but are not limited to, meetings of
the Contractor (and subcontractors invited by the Contractor) to discuss study
designs, site visits to the Contractor’s and subcontractor’s facilities, and
meetings with the Contractor and HHS officials to discuss the technical,
regulatory, and ethical aspects of the program. The Contractor must provide
data, reports, and presentations to groups of outside experts (subject to
appropriate protections for Contractor confidential or proprietary data) and USG
personnel as required by the Contracting Officer’s Representative in order to
facilitate review of contract activities.
 
ARTICLE C.5 SUBJECT INVENTION REPORTING REQUIREMENT


 
All reports and documentation required by FAR Clause 52.227-11, including, but
not limited to: the invention disclosure report, the confirmatory license, and
the Government support certification, shall be directed to the Contracting
Officer. The final invention statement (see FAR 27.303(b)(2)(ii)) shall be
submitted to the Contracting Officer on the expiration date of the contract. See
also FAR clause 52.227-11 (Patent Rights-Ownership by the Contractor).
 
 
Reports and documentation submitted to the Contracting Officer shall be sent to
the Contracting Officer to the address set forth in SECTION G – CONTRACT
ADMINISTRATION DATA.
 
 
If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above.
 
 
SECTION D – PACKAGING, MARKING, AND SHIPPING


All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications.  At a minimum, all
deliverables shall be marked with the contract number and Contractor name.  The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.


Unless otherwise specified by the Contracting Officer, delivery of reports to be
furnished to the Government under this contract (including invoices), shall be
delivered to BARDA electronically along with a concurrent email notification to
the Contracting Officer, Contract Specialist, and COR summarizing the electronic
delivery.


Delivery of physical reports to be furnished shall be addressed to the COR, CO,
and CS (as defined in SECTION G – CONTRACT ADMINISTRATION DATA).


 
10

--------------------------------------------------------------------------------

 
SECTION E – INSPECTION AND ACCEPTANCE


The Contracting Officer (CO) or the duly authorized representative will perform
inspection and acceptance of materials and services to be provided under this
contract.


For the purpose of this SECTON, the designated Contracting Officer’s
Representative (COR) is the authorized representative of the Contracting
Officer.  The COR will assist in resolving technical issues that arise during
performance.  The COR however is not authorized to change any contract terms or
authorize any changes in the Statement of Work or modify or extend the period of
performance, or authorize reimbursement of any costs incurred during
performance.
Inspection and acceptance will be performed at:


Biomedical Advanced Research and Development Authority/Office of Acquisition
Management, Contracts, and Grants (AMCG)
Office of the Assistant Secretary for Preparedness and Response
U.S. Department of Health and Human Services
330 Independence Avenue, S.W., Room G644
Washington, D.C. 20201


SECTION F – DELIVERIES OR PERFORMANCE


ARTICLE F.1.  ESTIMATED PERIOD OF PERFORMANCE
 
Under CLIN 0001, the estimated period of performance for the base performance
segment of this contract shall be consistent with the dates set forth in ARTICLE
B.2.  If the Government exercises its option(s) pursuant to the Option Clauses
in Article G.11 and Article I.2 of the contract, the period of performance will
be increased as shown in the table in Article B.3.
 
ARTICLE F.2.  DELIVERABLES


Successful performance of the final contract shall be deemed to occur upon
performance of the work set forth in the Statement of Work dated 28 September
2012 set forth in SECTION J-List of Attachments of this contract and upon
delivery and acceptance, as required by the Statement of Work, by the
Contracting Officer, or the duly authorized representative, of the following
items in accordance with the stated delivery schedule:
 
The items specified below as described in the REPORTING REQUIREMENTS Article in
SECTION C of this contract and the Statement of Work dated 23 October 2011 set
forth in SECTION J-List of Attachments will be required to be delivered F.O.B.
Destination as set forth in FAR 52.247-34, F.O.B. DESTINATION, (NOVEMBER 1991),
and in accordance with and by the date(s) specified below and any specifications
stated in SECTION D, PACKAGING, MARKING AND SHIPPING, of this contract.  All
reports identified below relate solely to the development activity funded under
this contract:    
 

 
11

--------------------------------------------------------------------------------

 
                HHSO100201200008C
                Cytori Therapeutics, Inc.



 
 
 
 
CYTORI DELIVERABLES SCHEDULE
                         General Deliverables
Deliverable
Due Date(s)
BARDA Audit Reports
If issues are identified during the audit, Contractor shall submit a report to
BARDA detailing the finding and corrective action(s) within 10 business days of
the audit
 
COR and CO will review the report and provide a response to the Contractor with
10 business days
 
Once corrective action is completed, the Contractor will provide a final report
to BARDA
QA Audit
Notify CO and COR of upcoming, ongoing, or recent audits/site visits of
subcontractors as part of weekly communications
 
Notify the COR and CO within 5 business days of report completion
Bi-weekly conference call agenda
No later than 2 business days prior to the scheduled conference call
Meeting/Teleconference Minutes
    No later than 2 business days following the meeting/teleconference
Data/Data Analysis
    Within 10 business days of request by COR or CO
Monthly Progress Report
    On the 15th calendar day following the month being reported upon
Annual Progress Report
    On or before the 15th calendar day of the month following each 12 months of
the performance period
Draft Final Technical Report
    60 calendar days prior to the end of the contract and all options. BARDA
shall provide comments within 30 calendar days
Final Technical Report
    On or before the end date of the contract and all options

 
 
12

--------------------------------------------------------------------------------

 
Draft and Final Reports for Non-Clinical Studies and Clinical Studies
Draft report to BARDA at least 30 business days following the end of the study
 
BARDA will provide feedback to Contractor within 15 business days of receipt
 
Final report, incorporating or addressing BARDA feedback, to BARDA within 15
business days of receipt of feedback
Final Invention Report
On or before the end date of the contract and all options
FDA Related Deliverables
 
FDA Meeting Notices
Notification to BARDA within 24 hours of scheduling Type A, B or C meetings OR
within 24 hours of meeting occurrence for ad hoc meetings
FDA Meeting Minutes
Initial Contractor and FDA-issued draft minutes and final minutes of any meeting
with the FDA within 3 business days of receipt
FDA Submissions
Draft FDA submissions to BARDA at least 15 business days prior to FDA
submission.
 
BARDA will provide feedback to Contractor within 10 business days of receipt.
 
Final FDA submissions shall be submitted to BARDA concurrently or no later than
1 calendar day of it submission to CDER.
FDA Audits
Notify CO and COR within 10 business days of a scheduled FDA audit or within 24
hours of an ad hoc site visit/audit if the FDA does not provide advanced notice.
 
Contractor shall provide copies of any FDA audit report received from
subcontractors that occur as a result of this contract or for this product
within 3 business days of receiving correspondence from the FDA or third party.
 
Within 10 business days of audit report, Contractor shall provide CO with a plan
for addressing areas of nonconformance, if any are identified.



 
13

--------------------------------------------------------------------------------

 
Manufacturing Campaign Reports
Submit at least 15 business days prior to FDA submission.
 
Final FDA submission shall be submitted to BARDA concurrently or no later than 1
business day after submission to the FDA.
Other FDA Correspondence
    Within 3 business days of correspondence
Copies of FDA Correspondence and Meeting Summaries
For any formal meeting with the FDA, the contractor shall forward initial draft
minutes and subsequently final meeting minutes appropriately formatted within
thirty (30) calendar days of the FDA meeting to the BARDA COR.
The contractor shall forward the final draft minutes of any informal meeting
with the FDA to BARDA. The contractor shall forward the dates and times of any
meeting with the FDA to BARDA at least 30 days prior to the meeting.
Contractor shall provide BARDA with five (5) business days in which to review
and provide comments upon any document back to the contractor. 
Incident Report (As needed)
Contractor shall communicate and document all critical programmatic concerns,
risks, or potential risks with BARDA.
Due within 48 hours of activity or incident or within 24 hours for a security
activity or incident. Email or telephone with written follow-up to COR and CO.
Additional updates due to COR and CO within 48 hours of additional developments.
 
Contractor shall submit within 5 business days a Corrective Action Plan (if
deemed necessary by either party) to address any potential issues.
If corrective action is deemed necessary, Contractor must address in writing,
its consideration of concerns raised by BARDA within 5 business days.

 
 
14

--------------------------------------------------------------------------------

 
 
Base Period
     
9/28/12 to 9/27/14
 
Name
 
WBS Number
 
Start Date
Finish/Due Date
Deliverable
Technical and Project Management
    1.1.1.4  
9/28/2012
10/22/2012
Updated Task/Deliverables List
Hiring: Base Period
    1.1.1.5  
10/2/2012
1/22/2013
Include in the applicable monthly report
Subcontractor Management
    1.1.2  
10/16/2012
1/7/2013
Subcontractor Management Plan
Risk Management
    1.1.3.3  
10/16/2012
3/11/2013
Risk Management Plan
EVMS: Implementation Plan
    1.1.4.2  
10/15/2012
3/24/2013
EVMS Systems Plan
EVMS: Implementation
    1.1.4.4  
3/24/2013
7/24/2013
EVMS Systems Report
Preclinical Studies: Multiple Final Reports
    1.3.1.3.16  
10/2/2012
5/5/2014
Final report submitted to and accepted by BARDA CO/COR
Human Preclinical Studies Report
    1.3.2.1  
9/28/2012
2/24/2014
Final report submitted to and accepted by BARDA CO/COR
Pilot Clinical Trial Clinical Protocol Draft Development Plan
    1.4.1.3  
9/5/2013
10/18/2013
Draft or Outline Clinical Protocol submitted to BARDA CO/COR approval
***
    1.5.1.2  
12/9/2013
12/9/2013
Meeting minutes
***
    1.6.1  
10/30/2012
8/19/2013
Final report submitted to and accepted by BARDA CO/COR
***
    1.6.2  
11/27/2012
8/5/2013
Final report submitted to and accepted by BARDA CO/COR

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
 
15

--------------------------------------------------------------------------------

 
 
Option 1: Pilot Clinical Study
     
9/28/2013 to 9/27/16
 
Name
     
Start Date
Finish Date
Deliverable
Clinical Hiring
    1.1.1.6.1  
3/19/2014
7/8/2014
Include in the applicable bi-monthly report
Development Hiring
    1.1.1.6.2  
3/19/2014
5/20/2014
Include in the applicable bi-monthly report
*** Feasability Final Report
    1.3.1.4.1  
3/19/2014
1/21/2015
Final report submitted to and accepted by BARDA CO/COR
*** Final Report
    1.3.1.4.2  
3/19/2014
10/22/2014
Final report submitted to and accepted by BARDA CO/COR
*** Final Report
    1.3.1.4.3  
5/1/2014
7/29/2015
Final report submitted to and accepted by BARDA CO/COR
*** Final Report
    1.3.2.3.1  
3/19/2014
9/18/2014
Final report submitted to and accepted by BARDA CO/COR
*** Final Report
    1.3.2.3.2  
3/19/2014
9/8/2014
Final report submitted to and accepted by BARDA CO/COR
*** Final Report
    1.3.2.4  
3/19/2014
7/14/2014
Final report submitted to and accepted by BARDA CO/COR
*** Final Report
    1.3.2.5  
4/4/2014
11/19/2014
Final report submitted to and accepted by BARDA CO/COR
*** Final Report
    1.4.1.4  
3/19/2014
12/11/2015
Final report submitted to and accepted by BARDA CO/COR
*** Protocol Development Submission
    1.4.2.1  
3/23/2015
4/10/2015
Protocol submitted to and accepted by BARDA CO/COR
***
    1.5.1.6  
10/27/2014
10/27/2014
***
*** Report
    1.6.3.1  
3/9/2014
4/22/2014
Interim Report
*** Report
    1.6.3.2  
3/9/2014
8/5/2014
Interim Report
*** Final Report
    1.6.3.3  
8/6/2014
9/17/2014
Final report submitted to and accepted by BARDA CO/COR

 

--------------------------------------------------------------------------------

 *** Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
 
16

--------------------------------------------------------------------------------

 
 
Option 2: Pivotal Clinical Trial
     
9/28/14 to 9/27/17
 
Name
     
Start Date
Finish Date
Deliverable
Clinical Hiring
    1.1.1.7  
6/2/2015
8/10/2015
Include in the applicable bi-monthly report
*** Interim Report
    1.4.2.4  
2/12/2016
2/12/2016
***
Study Complete Final Report
    1.4.2.10  
6/1/2017
6/1/2017
Final report submitted to and accepted by BARDA CO/COR
***
    1.5.3.2  
6/1/2017
6/1/2017
***
***
    1.5.3.3  
9/21/2017
9/21/2017
***
     
Option 3: Comb. Inj. Treatment Optimization
       
9/28/13 to 9/27/17
 
Name
       
Start Date
Finish Date
Deliverable
Clinical Hiring
    1.1.1.8  
6/3/2016
7/14/2016
Include in the applicable bi-monthly report
Research and Development Hiring
    1.1.1.9  
3/19/2014
5/27/2014
Include in the applicable bi-monthly report
***  Studies Final Report
    1.3.1.5  
3/19/2014
1/25/2017
Final report submitted to and accepted by BARDA CO/COR
*** Final Report
    1.3.2.2  
3/9/2014
8/19/2014
Final report submitted to and accepted by BARDA CO/COR
*** Final Report
    1.4.3  
1/13/2016
5/10/2017
Final report submitted to and accepted by BARDA CO/COR
***
    1.5.4  
4/27/2017
8/30/2017
***
*** Final Report
    1.6.4  
9/16/2015
5/22/2017
Final report submitted to and accepted by BARDA CO/COR




--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
 
17

--------------------------------------------------------------------------------

 

2. Detailed Description of Select Contract Deliverables
 
Technical Reports
 
In addition to those reports required by the other terms of this contract, the
Contractor shall prepare and submit the following reports in the manner stated
below and in accordance with the DELIVERIES Article in SECTION F of this
contract and in SECTION J-List of Attachments, attached hereto and made a part
of the contract.


 A. Monthly Progress Report


This report shall include a description of the activities during the reporting
period, and the activities planned for the ensuing reporting period. The first
reporting period consists of the first full month of performance plus any
fractional part of the initial month. Thereafter, the reporting period shall
consist of each calendar month.


The format should include:


A cover page that includes the contract number and title; the type of report and
period that it covers; the Contractor’s name, address, telephone number, fax
number, and e-mail address; and the date of submission;  The progress report
shall conform to the requirements set forth in the DELIVERIES Article in SECTION
F of this contract.


·  
SECTION I – EXECUTIVE SUMMARY

 
·  
SECTION II - PROGRESS

 
·  
SECTION II Part A: OVERALL PROGRESS - A description of overall progress.

 
·  
SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE - A description of all
meetings, conference calls, etc. that have taken place during the reporting
period. Include progress on administration and management issues (e.g.,
evaluating, and managing subcontractor performance, and personnel changes).

 
Estimated and Actual Expenses


This report shall also contain a narrative or table detailing whether there is a
significant discrepancy (>10%) at this time between the % of work completed and
the cumulative costs incurred to date. Monthly and actual expenses should be
broken down to the appropriate WBS level as far as possible. This section of the
report should also contain estimates for the Subcontractors’ expenses from the
previous month if the Subcontractor did not submit a bill in the previous month.
If the subcontractor(s) was not working or did not incur any costs in the
previous month, then a statement to this effect should be included in this
report for those respective subcontractors.
 
·  
SECTION II Part C: TECHNICAL PROGRESS - For each activity related to the
Integrated Master Schedule, document the results of work completed and cost
incurred during the period covered in relation to proposed progress, effort and
budget. The report shall be in sufficient detail to explain comprehensively the
results achieved. The description shall include pertinent data and/or graphs in
sufficient detail to explain any significant results achieved and preliminary
conclusions resulting from analysis and scientific evaluation of data
accumulated to date under the contract. The report shall include a description
of problems encountered and proposed corrective action; differences between
planned and actual progress, why the differences have occurred and what
corrective actions are planned; preliminary conclusions resulting from analysis
and scientific evaluation of data accumulated to date under the project.

 
 
18

--------------------------------------------------------------------------------

 
 
·  
SECTION II Part D: PROPOSED WORK - A summary of work proposed related to the
Integrated Master Schedule for the next reporting period and preprints/reprints
of papers and abstracts.

 
In accordance with FAR 52.215-2, Audit and Records-Negotiation, BARDA may
request on an ad hoc basis that the Contractor provide raw data.  BARDA may
request additional data at a reporting level or at lower levels, as BARDA deems
necessary.
 
A monthly Progress Report will not be required in the same month that the Annual
Technical Progress Report is submitted.
 
B. Annual Progress Report


This report shall include a summation of the results of the entire contract work
for the period covered. An Annual Technical Progress Report will not be required
for the period when the Final Technical Progress Report is due. Monthly Progress
Reports shall not be submitted in the same month when an Annual Progress Report
is due.
 
The first Annual Progress Report shall be submitted in accordance with the date
set forth in ARTICLE F.2 of this contract. Each Annual Progress Report shall
include:


A Cover page that includes the contract number and title; the type of report and
period that it covers; the Contractor's name, address, telephone number, fax
number, and email address; and the date of submission; The progress report shall
conform to the requirements set forth in the DELIVERIES Article in SECTION F of
this contract.
 
 
·  
SECTION I: EXECUTIVE SUMMARY - A brief overview of the work completed, and the
major accomplishments achieved during the reporting period.

 
·  
SECTION II: PROGRESS

 
·  
SECTION II Part A: OVERALL PROGRESS - A description of overall progress.

 
·  
SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE - A description of all
meetings, conference calls, etc. that have taken place during the reporting
period. Include progress on administration and management issues (e.g.
evaluating, and managing subcontractor performance; regulatory compliance
audits, and personnel changes).

 
·  
SECTION II Part C: TECHNICAL PROGRESS - A detailed description of the work
performed structured to follow the activities and decision gates described in
the Integrated Master Schedule. The Report should include a description of any
problems (technical or financial) that occurred or were identified during the
reporting period, and how these problems were resolved.

 
·  
SECTION II Part D: PROPOSED WORK - A summary of work proposed for the next year
period to include an updated Integrated Master Schedule.

 
·  
SECTION III Part A:  In accordance with FAR 52.215-2, Audit and
Records-Negotiation, BARDA may request on an ad hoc basis that the Contractor
provide raw data.  BARDA may request additional data at a reporting level or at
lower levels, as BARDA deems necessary.

 


 
19

--------------------------------------------------------------------------------

 
 
Contractor also should include the following in the Annual Progress Report:
 
1.  
Copies of manuscripts (published and unpublished), abstracts, and any protocols
or methods developed specifically under the contract during the reporting
period; and

 
2.  
A summary of any Subject Inventions per the requirements under FAR Clause
52.227-11.

 
 
An annual Progress Report will not be required in the same month that the Final
Technical Progress Report is submitted.
 
 
C. Draft Final Technical Progress Report and Final Technical Progress Report
 
These reports are to include a summation of the work performed and results
obtained for the entire contract period of performance. This report shall be in
sufficient detail to describe comprehensively the results achieved. The Draft
Final Report and Final Report shall be submitted in accordance with the
DELIVERIES Article in SECTION F of the contract. An Annual Technical Progress
Report will not be required for the period when the Final Technical Progress
Report is due. The Draft Final Technical Progress Report and the Final Technical
Progress Report shall be submitted in accordance with the dates set forth in
ARTICLE F.2. of this contract. The report shall conform to the following format:
 
 
1.   Cover page to include the contract number, contract title, performance
period covered, Contractor's name and address, telephone number, fax number,
email address and submission date.

 
1.  
SECTION I: EXECUTIVE SUMMARY - Summarize the purpose and scope of the contract
effort including a summary of the major accomplishments relative to the specific
activities set forth in the Statement of Work.

 
2.  
SECTION II: RESULTS - A detailed description of the work performed related to
the Integrated Master Schedule, the results obtained, and the impact of the
results on the scientific and/or public health community including a listing of
all manuscripts (published and in preparation) and abstracts presented during
the entire period of performance and a summary of all inventions.

 
Draft Technical Progress Report: The Contractor is required to submit the Draft
Final Technical Progress Report to the Contracting Officer’s Representative and
Contracting Officer. The Contracting Officer’s Representative and Contracting
Officer will review the Draft Final Technical Progress Report and provide the
Contractor with comments in accordance with the dates set forth in ARTICLE F.2.
of this contract.
 


 
Final Technical Progress Report: The Contractor will deliver the final version
of the Final Technical Progress Report on or before the completion date of the
contract.  The final version shall include or address the Contracting
Officer’s  Representative comments and Contracting Officer comments on the draft
report. Final Technical Progress Report shall be submitted on or before the
completion date of the contract.
 
 
20

--------------------------------------------------------------------------------

 
 
  D.  Summary of Salient Results
 
    The Contractor shall submit, with the Final Technical Progress Report, a
summary (not to exceed 200 words) of salient results achieved during the
performance of the contract.
 
   E.  Other Technical Progress Reports
 
1.  
Draft Reports and Final Reports for Non-Clinical Studies and Clinical Studies

 
·  
The non-clinical study and Clinical study reports shall follow the format of
International Conference on Harmonization document ICH E3 “Guidelines on
Structure and Content of Clinical Study Reports”
(http://www.pharmacontract.ch/support/su_ich_liste.htm)

·  
Draft and Final Reports for Non-Clinical Studies and Clinical Studies funded by
this contract will be submitted to the Contracting Officer’s Representative and
Contracting Officer (CO) for review and comment within the time frames set forth
by ARTICLE F.2.of this contract.

·  
Subcontractor prepared reports received by the Prime Contractor shall be
submitted to the Contracting Officer’s Representative and Contracting Officer
(CO) for review and comment as set forth by ARTICLE F.2. of this contract.

·  
The Government shall provide written comments to the Draft Final Report for
Non-Clinical Studies and Clinical Studies in accordance with the dates set forth
in ARTICLE F.2.of this contract.

·  
The comprehensive Final Report for Non-Clinical Studies and Clinical Studies
will be submitted to the Contracting Officer and the Contracting Officer’s
Representative as set forth by ARTICLE F.2. of this contract.. The final version
shall include or address the Contracting Officer’s Representative comments and
Contracting Officer comments on the draft report.

·  
See section ARTICLE F.2.  REPORTING REQUIREMENTS AND DELIVERABLES for additional
clarification and deliverable requirements.

 
2.  
Audit Reports

 
·  
Within thirty (30) calendar days of a contractor-initiated audit related to
conformance to FDA regulations and guidance, including adherence to GLP, GMP,
GCP guidelines, the Contractor shall provide copies of the audit report.

·  
It must include a plan for addressing areas of nonconformance to FDA regulations
and guidelines for GLP, GMP, or GCP guidelines as identified in the final audit
report.



3.  
Other Technical Documents:

 
·  
Upon request, Contractor shall provide CO and COR with the following contract
funded documents as specified below but not limited to: Process Development
Reports, Assay Qualification Plan/Report, Assay Validation Plan/Report, Assay
Technology Transfer Report, Batch Records, Standard Operating Procedures, Master
Production Records, Certificate of Analysis, Clinical Studies Data or Reports.

·  
The CO and COR reserve the right to request within the Period of Performance a
non-proprietary technical document for distribution within the USG.

 
 
21

--------------------------------------------------------------------------------

 
 
·  
Data:  The Contractor shall provide raw data or specific analysis of data
generated with contract funding at the request of the BARDA COR. See FAR
52.227-14.  Data/data analysis will be delivered to the Government pursuant to
the terms set forth in ARTICLE F.2 of this contract.

 
·  
Contractor shall provide the requested document within 10 business days of CO or
COR request. Contractor can request additional time on an as needed basis. If
edits are recommended, the Contractor must address, in writing, concerns raised
by BARDA

   F. Deliverables Arising from FDA  Correspondence
 
a.  
FDA Meetings


The Contractor shall forward the dates and times of any meeting with the FDA to
BARDA and make arrangements for appropriate BARDA staff to attend the FDA
meetings. BARDA staff shall include up to a maximum of four people (COR, CO and
up to 2 subject matter experts).
 
·  
Contractor shall notify BARDA of upcoming FDA meeting within 24 hours of
scheduling Type A, B or C meetings OR within 24 hours of meeting occurrence for
ad hoc meetings.

 
·  
The Contractor shall forward initial Contractor and FDA-issued draft minutes and
final minutes of any meeting with the FDA to BARDA within 3 business days of
receipt. All documents shall be duly marked as either “Draft” or “Final”.

 
b.  
FDA Submissions

 
The Contractor shall provide BARDA the opportunity to review and comment upon
all draft documents before submission to the FDA. Contractor shall provide BARDA
with an electronic copy of the final FDA submission. All documents shall be duly
marked as either “Draft” or “Final”.
 
·  
Contractor shall submit draft FDA submissions to BARDA at least 15 business days
prior to FDA submission

 
·  
BARDA will provide feedback to Contractor within 10 business days of receipt

 
·  
If corrective action is recommended, the Contractor must address, in writing,
its consideration of all concerns raised by BARDA

 
·  
The Contractor shall consider revising their documents to address BARDA’s
concerns and/or recommendations prior to FDA submission

 
·  
Final FDA submissions shall be submitted to BARDA concurrently or no later than
1 calendar day of it submission to CDER.

 
c.  
 FDA Audits

 
In the event of an FDA inspection which occurs as a result of this contract and
for the product, or for any other FDA inspection that has the reasonable
potential to impact the performance of this contract, the Contractor shall
provide the USG with an exact copy (non-redacted) of the FDA Form 483 and the
Establishment Inspection Report (EIR). The Contractor shall provide the COR and
CO with copies of the plan for addressing areas of non-conformance to FDA
regulations for GLP, GMP, or GCP guidelines as identified in the audit report,
status updates during the plans execution and a copy of all final responses to
the FDA. The Contractor shall also provide redacted copies of any FDA audits
received from subcontractors that occur as a result of this contract or for this
product. The Contractor shall make arrangements for BARDA representative(s) to
be present during the final debrief by the regulatory inspector.


 
22

--------------------------------------------------------------------------------

 
 
·  
Contractor shall notify CO and COR within 10 business days of a scheduled FDA
audit or within 24 hours of an ad hoc site visit/audit if the FDA does not
provide advanced notice.

 
·  
Contractor shall provide copies of any FDA audit report received from
subcontractors that occur as a result of this contract or for this product
within 3 business days of receiving correspondence from the FDA or third party.

 
·  
Within 10 business days of audit report, Contractor shall provide CO with a plan
for addressing areas of nonconformance, if any are identified.

 
d. Manufacturing Campaign Reports


Contractor shall provide Manufacturing Campaign Reports to BARDA for review and
comment prior to submission to FDA.


The COR and CO reserve the right to request within the PoP a non-proprietary
Manufacturing Campaign Report for distribution within the USG.


·  
Contractor will submit Manufacturing Campaign Reports at least 15 business days
prior to FDA submission.

·  
If corrective action is recommended, Contractor must address, in writing, all
concerns raised by BARDA.

·  
Contractor shall consider revising reports to address BARDA’s concerns and/or
recommendations prior to FDA submission.

·  
Final FDA submission shall be submitted to BARDA concurrently or no later than 1
business day after submission to the FDA.

 
e. Other FDA Correspondence
The Contractor shall memorialize any correspondence between Contractor and FDA
and submit to BARDA. All documents shall be duly marked as either “Draft” or
“Final.”
 
·  
Contractor shall provide written summary of any FDA correspondence within 3
business days of correspondence.

 
G.   Other Reports/Deliverables
 
1.  
Meeting Minutes

 
The Contractor shall provide an electronic copy of meeting minutes for all
conference calls and face-to-face meetings including the Government and
Contractor. Minutes will be submitted directly to the BARDA COR for review and
official approval pursuant to the terms set forth in ARTICLE F.2 of this
contract.  After contract award a Kickoff meeting will be held.  The contractor
shall prepare and submit a report of this Kickoff meeting based on the minutes
to the meeting.
 
2.   Copies of FDA Correspondence and Meeting Summaries
 
1. For any formal meeting with the FDA, the contractor shall forward initial
draft minutes and subsequently final meeting minutes appropriately formatted
within thirty (30) calendar days of the FDA meeting to the BARDA Contracting
Officer’s Technical Representative. All documents shall be duly marked as either
“Draft” or “Final”.
 
 
23

--------------------------------------------------------------------------------

 
 
2. The contractor shall forward the final draft minutes of any informal meeting
with the FDA to BARDA.
 
3. The contractor shall forward the dates and times of any meeting with the FDA
to BARDA at least 30 days prior to the meeting and make arrangements for
appropriate BARDA staff to attend FDA meetings. BARDA staff shall include up to
a maximum of four people (COTR, CO and up to two Subject Matter Experts (SMEs)).


4. The contractor shall provide BARDA the opportunity to review and comment upon
any documents to be submitted to the FDA. The contractor shall provide BARDA
with five (5) business days in which to review and provide comments back to the
contractor. 
 
         H.   SUBJECT INVENTION REPORTING REQUIREMENT
 
All reports and documentation required by FAR Clause 52.227-11, including, but
not limited to, the invention disclosure report, the confirmatory license, and
the Government support certification, shall be directed to the contracting
officer. The final invention statement (see FAR 27.303(b)(2)(ii)) shall be
submitted to the Contracting Officer on the expiration date of the contract. See
also FAR clause 52.227-11 (Patent Rights-Ownership by the Contractor).
 
Reports and documentation submitted to the Contracting Officer shall be sent to
the Contracting Officer to the address set forth in SECTION G – CONTRACT
ADMINISTRATION DATA.
 
If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above.
 
SECTION G - CONTRACT ADMINISTRATION DATA
 
ARTICLE G.1. CONTRACTING OFFICER
 
The following Contracting Officer (CO) will represent the Government for the
purpose of this contract:
 
 *** Contracting Officer
DHHS/OS/ASPR/AMCG
330 Independence Avenue, S.W.
***
Washington, D.C. 20201
E-mail: ***

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
24

--------------------------------------------------------------------------------

 
 
1)  
The Contracting Officer (CO) is the only individual who can legally commit the
Government to the expenditure of public funds.  No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions, or other stipulations of this contract.

 
2)  
The Contracting Officer is the only person with the authority to act as agent of
the Government under this contract.  Only the Contracting Officer has authority
to (1) direct or negotiate any changes in the statement of work; (2) modify or
extend the period of  performance; (3) change the delivery schedule; (4)
authorize reimburse to the Contractor of any costs incurred during the
performance of this contract; (5) otherwise change any terms and conditions of
this contract.

 
3)  
No information other than that which may be contained in an authorized
modification to this contract, duly issued by the Contracting Officer, which may
be received from any person employed by the US Government, other otherwise,
shall be considered grounds for deviation from any stipulation of this contract.

 
4)  
The Government may unilaterally change its CO designation.

 
 
ARTICLE G.2. CONTRACTING OFFICER'S REPRESENTATIVE (COR)


The following Contracting Officer's Representative (COR) will represent the
Government for the purpose of this contract:


***
Contracting Officer’s Representative (COR)
Division of CBRN Countermeasures
Biomedical Advanced Research and Development Authority (BARDA)
Office of the Assistant Secretary for Preparedness and Response (ASPR)
Department of Health and Human Services (DHHS)


Mailing Address:
330 Independence Avenue, S.W.
***
Washington, D.C. 20201
Office: ***
Email: ***


The COR is responsible for:
 
1)  
Monitoring the Contractor's technical progress, including the surveillance and
assessment of performance and recommending to the Contracting Officer changes in
requirements;

 
2)  
Assisting the Contracting Officer in interpreting the statement of work and any
other technical performance requirements;

 
3)  
Performing technical evaluation as required;

 
4)  
Performing technical inspections and acceptances required by this contract; and

 
5)  
Assisting in the resolution of technical problems encountered during
performance.  The Government may unilaterally change its COR designation.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
25

--------------------------------------------------------------------------------

 
ARTICLE G.3. KEY PERSONNEL


Pursuant to the Key Personnel clause incorporated in Section I of this contract,
the following individuals are considered to be essential to the work being
performed hereunder:
***
 
The key personnel specified in this contract are considered to be essential to
work performance. At least thirty (30) business days prior to diverting any of
the specified individuals to other programs or contracts, including, where
practicable, an instance when an individual must be replaced as a result of
leaving the employ of the Contractor, the Contractor shall notify the
Contracting Officer and shall submit comprehensive justification for the
diversion or replacement request (including proposed substitutions for key
personnel) to permit evaluation by the Government of the impact on performance
under this contract. The Contractor shall not divert or otherwise replace any
key personnel without the written consent of the Contracting Officer.
 
ARTICLE G.4. CONTRACT FINANCIAL REPORT
 
a. Financial reports on the attached Financial Report of Individual
Project/Contract (see Attachments 2 and 3) shall be submitted by the Contractor
in accordance with the instructions for completing this form, which accompany
the form, in an electronic copy, not later than the 30th business day after the
close of the reporting period. The line entries for subdivisions of work and
elements of cost (expenditure categories) which shall be reported within the
total contract are discussed in paragraph e., below. Subsequent changes and/or
additions in the line entries shall be made in writing.
 
b. Unless otherwise stated in that part of the instructions for completing this
form, entitled "PREPARATION INSTRUCTIONS," (see Attachment 4) all columns A
through J, shall be completed for each report submitted.
 
c. The first financial report shall cover the period consisting of the first
full three calendar months following the date of the contract, in addition to
any fractional part of the initial month. Thereafter, reports will be on
a quarterly basis.
 
d. The Contracting Officer may require the Contractor to submit detailed support
for costs contained in one or more interim financial reports. This clause does
not supersede the record retention requirements in FAR Part 4.7.
 
e. The listing of expenditure categories to be reported is incorporated within
the Attachment entitled, "Financial Report of Individual Project/Contract,"
located in SECTION J and made a part of this contract.
 
f. The Government may unilaterally revise the “Financial Report of Individual
Project/Contract” to reflect the allotment of additional funds.
 
ARTICLE G.5. INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORTING


1)  
The billing address that should be shown on the invoice is the same as defined
in ARTICLE G.2. of this contract.

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
26

--------------------------------------------------------------------------------

 
 
2)  
The Contractor shall submit an electronic copy of contract monthly
invoices/financial reports to the Contracting Officer and Contract Specialist as
defined above, in ARTICLE G of this contract.

 
3)  
Contractor invoices/financial reports shall conform to the form, format, and
content requirements of the instructions for Invoice/Financing requests and
Contract Financial Reporting made a part of the contract in Section J (See also
ARTICLE B.5. and Attachment 2) .



4)  
Monthly invoices must include the cumulative total expenses to date, adjusted
(as applicable) to show any amounts suspended by the Government.



5)  
The Contractor agrees to immediately notify the Contracting Officer in writing
if there is an anticipated overrun (any amount) or unexpended balance (greater
than 10 percent) of the estimated costs for the base segment or any option
segment(s) (See estimated costs under Articles B.2. and B.3., of the contract)
and the reasons for the variance. Also refer to the requirements of the
Limitation of Cost FAR 52.232-20 clause in the contract.



6)  
All invoice submissions shall be in accordance with FAR Clause 52.232-25 (c) in
Section I of this contract.



ARTICLE G.6. REIMBURSEMENT OF COST


1)  
The Government shall reimburse the Contractor the cost determined by the
Contracting Officer to be allowable (hereinafter referred to as allowable cost)
in accordance with the clause entitled Allowable Cost and Payment in Section I,
Contract Clauses, and FAR Subpart 31.2. Examples of allowable costs include, but
are not limited to, the following:



a)  
All direct materials and supplies that are used in the performing of the work
provided for under the contract, including those purchased for subcontracts and
purchase orders.



b)  
All direct labor, including supervisory, that is properly chargeable directly to
the contract, plus fringe benefits.



c)  
All other items of cost budgeted for and accepted in the negotiation of this
basic contract or modifications thereto.



d)  
Travel costs including per diem or actual subsistence for personnel while in an
actual travel status in direct performance of the work and services required
under this contract subject to the following:



(i)  
Air travel shall be by the most direct route using “air coach” or “air tourist”
(less than first class) unless it is clearly unreasonable or impractical (e.g.,
not available for reasons other than avoidable delay in making reservations,
would require circuitous routing or entail additional expense offsetting the
savings on fare, or would not make necessary connections).

 
(ii)  
Rail travel shall be by the most direct route, first class with lower berth or
nearest equivalent.



(iii)  
Costs incurred for lodging, meals, and incidental expenses shall be considered
reasonable and allowable to the extent that they do not exceed on a daily basis
the per diem rates set forth in the Federal Travel Regulation (FTR).

 
 
27

--------------------------------------------------------------------------------

 
 
(iv)  
Travel via privately owned automobile shall be reimbursed at not more than the
current General Services Administration (GSA) FTR established mileage rate.

 
ARTICLE G.7.  INDIRECT COST RATES
 
The following rates will be utilized for billing purposes during both the base
and option periods:  Fringe benefits at 24%, and a general and administrative
expense rate (G&A) of 50% for FY2012 and 51% for FY2013 through FY2016. The
billing rates for the option period will be based on the incurred cost
submission for the previous calendar year, subject to Government audit
adjustments.  Final rate proposals must be sent to the Contracting Officer,
within 6 months subsequent to the fiscal year end. (See also FAR Clause 52.216-7
incorporated herein)


ARTICLE G.8.  POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE


1. Contractor Performance Evaluations


Interim and final evaluations of Contractor performance will be prepared on this
contract in accordance with FAR Subpart 42.15. The final performance evaluation
will be prepared at the time of completion of work. In addition to the final
evaluation, an interim evaluation shall be submitted September 27, 2013.


Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation. The Contractor will be permitted
thirty days to review the document and to submit additional information or a
rebutting statement. If agreement cannot be reached between the parties, the
matter will be referred to an individual one level above the Contracting Officer
whose decision will be final.


Copies of the evaluations, Contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.
 
2. Electronic Access to Contractor Performance Evaluations
 
Contractors that have Internet capability may access evaluations through a
secure Web site for review and comment by completing the registration form that
can be obtained at the following address:
 
http://www.cpars.csd.disa.mil/cparsmain.htm
 
The registration process requires the Contractor to identify an individual that
will serve as a primary contact and who will be authorized access to the
evaluation for review and comment. In addition, the Contractor will be required
to identify an alternate contact that will be responsible for notifying the
cognizant contracting official in the event the primary contact is unavailable
to process the evaluation within the required 30-day time frame.
 
ARTICLE G.9. CONTRACT COMMUNICATIONS/CORRESPONDENCE (JULY 1999)
 
The Contractor shall identify all correspondence, reports, and other data
pertinent to this contract by imprinting the contract number from Page 1 of the
contract.
 
 
28

--------------------------------------------------------------------------------

 
ARTICLE G.10. GOVERNMENT PROPERTY
 
1. In addition to the requirements of the clause, GOVERNMENT PROPERTY,
incorporated in SECTION I of this contract, the Contractor shall comply with the
provisions of HHS Publication, "Contractor's Guide for Control of Government
Property," which is incorporated into this contract by reference. This document
can be accessed at:
 
http://www.hhs.gov/hhsmanuals/ (HHS Logistics Management Manual)
 
Among other issues, this publication provides a summary of the Contractor's
responsibilities regarding purchasing authorizations and inventory and reporting
requirements under the contract.
 
2. Notwithstanding the provisions outlined in the HHS Publication, "Contractor's
Guide for Control of Government Property," which is incorporated in this
contract in paragraph 1. above, the Contractor shall use the form entitled,
"Report of Government Owned, Contractor Held Property" for submitting summary
reports required under this contract, as directed by the Contracting Officer or
his/her designee. This form is included as an attachment in SECTION J of this
contract.
 
3. Title will vest in the Government for equipment purchased as a direct cost.
 
ARTICLE G.11.  EXERCISE OF OPTIONS
 
Unless the Government exercises its option pursuant to the Option Clause set
forth in Section I, Article I.2, the contract will consist only of CLIN 0001 of
the Statement of Work, Deliverables and Requirements as defined in Sections C, F
and J of the contract.  Pursuant to FAR Clause 52.217-9 (Option to Extend the
Term of the Contract) set forth in Section I of this contract, under Article
I.2, the Government may, by unilateral contract modification, require the
Contractor to perform the additional CLINs listed in Section B, Article B.3.,
and as also defined in Sections C, F and J of this contract.  If the Government
exercises an option, written notice must be given to the Contractor within 30
days after the Government has completed its analysis of the deliverables
associated with the applicable GO/NO-GO Decision gates; and the Government must
give the Contractor a preliminary written notice of its intent to exercise the
option at least 30 days before the contract expires.  The amount of the contract
may then be increased as set forth in Section B, Article B.3 provided that funds
are available.
 
SECTION H - SPECIAL CONTRACT REQUIREMENTS
 
ARTICLE H.1. CLINICAL AND NON-CLINICAL TERMS OF AWARD
 
BARDA has a responsibility to obtain documentation concerning mechanisms and
procedures that are in place to protect the safety of participants and animals
in BARDA funded clinical trials and non-clinical studies.  Therefore, the
Contractor shall develop a protocol for each clinical trial and non-clinical
study funded under this contract and submit all such protocols and protocol
amendments to the BARDA Contracting Officer’s Representative (COR) for
evaluation and comment. Approval is required before work under a protocol may
begin. BARDA COR comments will be forwarded to the Contractor within ten (10)
business days. The Contractor must address, in writing, all concerns (e.g. study
design, safety, regulatory, ethical, and conflict of interest) raised by the
BARDA COR.
 
If the draft protocols are to be submitted to the FDA, BARDA review shall occur
before submission, pursuant to the terms set forth by ARTICLE F.2 of this
contract. The Contractor shall consider revising their protocols to address
BARDA’s concerns and recommendations prior to FDA submission.  The Contractor
must provide BARDA with a copy of FDA submissions, within the time frame set
forth by ARTICLE F.2 of this contract.
 
 
29

--------------------------------------------------------------------------------

 
Execution of clinical and non-clinical studies requires written authorization
from BARDA. The Government will provide written authorization to the Contractor
upon either 1) receiving documentation in which all COR comments have been
satisfactorily addressed; or 2) receiving documentation that the FDA has
reviewed and commented on the protocol.
 
BARDA shall have rights to all protocols, data resulting from execution of these
protocols, and final reports funded by BARDA under this contract, as set forth
in PART II of this contract and defined in the FAR.  BARDA reserves the right to
request that the Awardee provide any contract deliverable in a non-proprietary
form to ensure BARDA has the ability to review and distribute the deliverables
as BARDA deems necessary.
 
Important information regarding performing human subject research is available
at http://www3.niaid.nih.gov/healthscience/clinicalstudies/.
 
Any updates to technical reports are to be addressed in the Monthly and Annual
Progress Reports.  The Contractor shall advise the Contracting Officer’s
Technical Representative or designee in writing and via electronic communication
in a timely manner of any issues potentially affecting contract performance.
 
1. Non-Clinical Terms of Award
 
These Non-Clinical Terms of Award detail an agreement between the Biomedical
Advanced Research and Development Authority (BARDA) and the Contractor; they
apply to all grants and contracts that involve non-clinical research.
 
a.  
Safety and Monitoring Issues

 


i.  
PHS Policy on Humane Care and use of Laboratory Animals



Before award and then with the annual progress report, the Contractor must
submit to BARDA a copy of the current Institutional Animal Care and Use
Committees (IACUC) documentation of continuing review and approval and the
Office of Laboratory Animal Welfare (OLAW) federal wide assurance number for the
institution or site.


If other institutions are involved in the research (e.g., a multicenter trial or
study), each institution’s IACUC must review and approve the protocol. They must
also provide BARDA initial and annual documentation of continuing review and
approval and federal wide assurance number.


The Contractor must ensure that the application, as well as all protocols, are
reviewed by the performing institution’s IACUC.


To help ensure the safety of animals used in BARDA-funded studies, the
Contractor must provide BARDA copies of documents related to all major changes
in the status of ongoing protocols, including the following:


·  
All amendments or changes to the protocol, identified by protocol version
number, date, or both and date it is valid.



·  
All material changes in IACUC policies and procedures, identified by version
number, date, and all required signatories (if applicable).

 
 
30

--------------------------------------------------------------------------------

 
 
·  
Termination or temporary suspension of the study(ies) for regulatory issues.



·  
Termination or temporary suspension of the protocol.



·  
Any change that is made in the specific IACUC approval for the indicated
study(ies).



·  
Any other problems or issues that could affect the scientific integrity of the
study(ies), i.e., fraud, misrepresentation, misappropriation of funds, etc.



Contractor must notify BARDA of any of the above changes within five (5) working
days from the time the Contractor becomes aware of such changes by email or fax,
followed by a letter signed by the institutional business official, detailing
notification of the change of status to the local IACUC and a copy of any
responses from the IACUC.


If a non-clinical protocol has been reviewed by an institutional biosafety
committee (IBC) or the NIH Recombinant DNA Advisory Committee (RAC), the
Contractor must provide information about the initial and ongoing review and
approval, if any. See the NIH Guidelines for Research Involving Recombinant DNA
Molecules.
 
ii.  
Non-Clinical Data and Safety Monitoring Requirements

 


BARDA strongly recommends continued safety monitoring for all non-clinical
studies of investigational drugs, devices, or biologics. FDA expects
non-clinical studies to include safety in addition to efficacy.  Awardee should
consider evaluation of clinical relevant safety markers in the pivotal and
non-pivotal, non-clinical studies. In preparation for clinical trials of
licensed or not yet licensed products, it is imperative that BARDA-sponsored
studies of any type measure the risk and safety parameters that are elicited and
proved a safety profile from the studies for future human risk assessment.


A risk is minimal where the probability and magnitude of harm or discomfort
anticipated in the proposed research are not greater than those ordinarily
encountered in daily life or during the performance of routine physical or
psychological examinations or tests. For example, the risk of drawing a small
amount of blood from a healthy subject for research purposes is no greater than
the risk of doing so as part of a routine physical examination (45 CFR
46.102(i)).


BARDA will work with the Contractor on decisions regarding the type and extent
of safety data accrual to be employed before the start of efficacy or safety
studies.


The Contractor shall inform BARDA of any upcoming site visits and/or audits of
CRP facilities funded under this effort. BARDA reserves the right to accompany
the Contractor on site visits and/or audits of CRO’s as BARDA deems necessary.
 
 
31

--------------------------------------------------------------------------------

 


b.  
BARDA Review Process before Non-Clinical study Execution Begins



BARDA is under the same policy-driven assurances as NIH in that it has a
responsibility to ensure that mechanisms and procedures are in place to protect
the safety and welfare of animals used in BARDA-funded non-clinical trials.
Therefore, before study execution, the Contractor must provide the following (as
applicable) for review and comment by BARDA:


·  
IACUC approved (signed) non-clinical research protocol identified by version
number, date, or both, including details of study design, euthanasia criteria,
proposed interventions, and exclusion criteria.



·  
For non-pivotal mouse studies, the Contractor will provide an annual animal care
and use protocol.



·  
Documentation of IACUC approval, including OLAW federal wide number, IACUC
registration number, and IACUC name.



·  
Contractor should reduce the number of animals required for a study using power
of statistics.



·  
Plans for the management of side effects, rules for interventions and euthanasia
criteria.



·  
Procedures for assessing and collecting safety data were appropriate.



·  
If a study is contracted through Contract Research Organizations (CROs), work
orders and service agreements the Contractor shall assure an integrated safety
documentation plan is in place for the study site, pharmacy service records on
the dosing material to be used and excipients, and laboratory services
(including histopathology).



·  
Documentation that the Contractor and all required staff responsible for the
conduct of the research have received training in the protection and handling of
animals, or that the CRO has the required documentation.



·  
Purchasing of animals and/or other supplies for non-clinical studies funded in
part or in whole by BARDA requires written approval by the Contracting Officer
in accordance with the contract. The Contractor must have the ability to
return/re-sell animals, at purchase price, to distributor or a third part, in
the event that the Contracting Officer Authorization is not granted.



·  
Provide justification for whether studies require good laboratory practice (GLP)
conditions.



·  
Provide justification for whether studies will be classified as non-pivotal or
pivotal studies.



Documentation of each of the above items shall be submitted to the BARDA for
evaluation and comment in conjunction with the protocol. Execution of
non-clinical studies requires written authorization from BARDA in accordance
with this section of the contract.
 
 
32

--------------------------------------------------------------------------------

 
 
c.  
References



Public Health Service Policy on Humane Care and Use of Laboratory Animals:


http://grants.nih.gov/grants/olaw/InvestigatorsNeed2Know.pdf


USDA Animal Welfare Act:


http://awic.nal.usda.gov/nal_display/index.php?info_center=3&tax_level=3&tax_subject=182&topic_id=1118&level3_id=6735&level4_id=0&level5_id=0&placement_default=0


2. Clinical Terms of Award


These Clinical Terms of Award detail an agreement between the Biomedical
Advanced Research and Development Authority (BARDA) and the Contractor; they
apply to all grants and contracts that involve clinical research.


i.  
Safety and Monitoring Issues



a. Institutional Review Board or Independent Ethics Committee Approval


Before award and then with the annual progress report, the Contractor must
submit to BARDA a copy of the current IRB-or IEC-approved informed consent
document, documentation of continuing review and approval and the OHRP federal
wide assurance number for the institution or site.


If other institutions are involved in the research (e.g., a multicenter clinical
trial or study), each institution’s IRB or IEC must review and approve the
protocol. They must also provide BARDA initial and annual documentation of
continuing review and approval, including the current approved informed consent
document and federal wide number.


The Contractor must ensure that the application as well as all protocols is
reviewed by their IRB or IEC.


To help ensure the safety of participants enrolled in BARDA-funded studies, the
Contractor must provide BARDA copies of documents related to all major changes
in the statues of ongoing protocols, including the following:


·   
All amendments or changes to the protocol, identified by protocol version
number, date, or both and dates it is valid.



·   
All changes in informed consent documents, identified by version number, dates,
or both and dates it is valid.



·   
Termination or temporary suspension of patient accrual.



·   
Termination or temporary suspension of the protocol.



·   
Any change in IRB approval.



·   
Any other problems or issues that could affect the participants in the studies.

 
 
33

--------------------------------------------------------------------------------

 
The Contractor must notify BARDA through the Project Officer (PO) or Contracting
Officer (CO) of any of the above changes within five (5) working days by email
or fax, followed by a letter signed by the institutional business official,
detailing notification of the change of status to the local IRB and a copy of
any responses from the IRB or IEC.


If a clinical protocol has been reviewed by an institutional biosafety committee
(IBC) or the NIH Recombinant DNA Advisory Committee (RAC), the Contractor must
provide information about the initial and ongoing review and approval, if
any.  See the NIH Guidelines for Research Involving Recombinant DNA Molecules.


b. Data and Safety Monitoring Requirements
 
BARDA strongly recommends independent safety monitoring for clinical trials of
investigational drugs, devices, or biologics; clinical trial of licensed
products; and clinical research of any type involving more than minimal risk to
volunteers. Independent monitoring can take a variety of forms. Phase III
clinical trials must be reviewed by an independent data and safety monitoring
board (DSMB); other trials may require DSMB oversight as well. The Contractor
shall inform BARDA of any upcoming site visits and/or audits of CRO facilities
funded under this effort. BARDA reserves the right to accompany the Contractor
on site visits and/or audits of CROs as BARDA deems necessary.
 
A risk is minimal where the probability and magnitude of harm or discomfort
anticipated in the proposed research and not greater than those ordinarily
encountered in daily life or during the performance of routine physical or
psychological examinations or tests. For examples, the risk of drawing a small
amount of blood form a healthy individual for research purposes is no greater
than the risk of doing so as part of a routine physical examination (45 CFR
46.102I).


Final decisions regarding the type of monitoring to be used must be made jointly
by BARDA and the Contractor before enrollment starts. Discussions with the
responsible BARDA Project Officer regarding appropriate safety monitoring and
approval of the final monitoring plan by BARDA must occur before patient
enrollment begins and may include discussions about the appointment of one of
the following.


·  
Independent Safety Monitor – a physician or other appropriate expert who is
independent of the study and available in real time to review and recommend
appropriate action regarding adverse events and other safety issues.



·  
Independent Monitoring Committee (IMC) or Safety Monitoring Committee (SMC) – a
small group of independent investigators and biostatisticians who review data
from a particular study.



·  
Data and Safety Monitoring Board – an independent committee charged with
reviewing safety and trial progress and providing advice with respect to study
continuation, modification, and termination. The Contractor may be required to
use an established BARDA DSMB or to organize an independent DSMB. All phase III
clinical trials must be reviewed by a DSMB; other trials may require DSMB
oversight as well. Please refer to: NIAID Principles for Use of a Data and
Safety Monitoring Board (DSMB) For Oversight of Clinical Trials Policy

 
 
34

--------------------------------------------------------------------------------

 
When a monitor or monitoring board is organized, a description of it, its
charter or operating procedures (including a proposed meeting schedule and plan
for review of adverse events), and roster and curriculum vitae from all members
must be submitted to and approved by BARDA before enrollment starts. The
Contractor will also ensure that the monitors and board members report any
conflicts of interest and the Contractor will maintain a record of this. The
Contractor will share conflict of interest reports with BARDA.


Additionally, the Contractor must submit written summaries of all reviews
conducted by the monitoring group to the BARDA within thirty (30) days of
reviews or meetings.


ii.  
BARDA Protocol Review Process Before Patient Enrollment Begins

 
BARDA has a responsibility to ensure that mechanisms and procedures are in place
to protect the safety of participants in BARDA-supported clinical trial.
Therefore, before patient accrual or participant enrollment, the Contractor must
ensure the following (as applicable) are in place prior to patient accrual or
enrollment at each participating institution.


· IRB- or IEC-approved clinical research protocol identified by version number,
date, or both, including details of study design, proposed interventions,
patient eligibility, and exclusion criteria.


· Documentation of IRB or IEC approval, including OHRP federal wide number, IRB
or IEC registration number, and IRB and IEC name.


· IRB- or IEC- approved informed consent document, identified by version number,
date, or both and dates it is valid.


· Plans for the management side effects.


· Procedures for assessing and reporting adverse events.


· Plans for data and safety monitoring (see B above) and monitoring of the
clinical study site, pharmacy, and laboratory.


· Documentation that the Contractor and all study staff responsible for the
design or conduct of the research have received training in the protection of
human subjects.


Documentation to demonstrate that each of the above items are in place shall be
submitted to the BARDA) for evaluation and comment in conjunction with the
protocol. Execution of clinical studies requires written authorization from
BARDA in accordance with this section of this contract.
 
iii.  
Investigational New drug or Investigational Device Exemption Requirements


Consistent with federal regulations, clinical research projects involving the
use of investigational therapeutics, vaccines, or other medical interventions
(including licensed products and devices for a purpose other than that for which
they were licensed)  in humans under a research protocol must be performed under
a Food and Drug Administration (FDA) investigational new drug (IND) or
investigational device exemption (IDE).


 
35

--------------------------------------------------------------------------------

 
Exceptions must be granted in writing by FDA. If the proposed clinical trial
will be performed under an IND or IDE, the Contractor must provide BARDA with
the name and institution of the IND or IDE sponsor, the date the IND or IDE was
filed with FDA, the FDA IND or IDE number, any written comments from GDA, and
the written responses to those comments.


Unless FDA notifies Contractor otherwise, The Contractor must wait thirty (30)
calendar days from FDA receipt of an initial IND or IDE application before
initiating a clinical trial.


The Contractor must notify BARDA if the FDA places the study on clinical hold
and provide BARDA any written comments from FDA, written responses to the
comments, and documentation in writing that the hold has been lifted.


The Contractor must not use grant or contract funds during a clinical hold to
fund clinical studies that are on hold. The Contractor must not enter into any
new financial obligations related to clinical activities for the clinical trial
on clinical hold.


iv.  
Required Time-Sensitive Notification



Under an IND or IDE, the sponsor must provide FDA safety reports of serious
adverse events. Under these Clinical Terms of Award, the Contractor must submit
copies to the responsible BARDA representative or the Contracting Officer’s
technical representative (COR) as follows:


· Expedited safety report of unexpected or life-threatening experience or death
– A copy of any report of unexpected or life-threatening experience or death
associated with the use of an IND drug, which must be reported to FDA by
telephone or fax as soon as possible but no later than seven (7) days after the
IND sponsor’s receipt of the information, must be submitted to the BARDA
representative or the contraction officer’s technical representative within 24
hours of FDA notification.


· Expedited safety reports of serious and unexpected adverse experiences – A
copy of any report of unexpected and serious adverse experience associated with
use of an IND drug or any finding from tests in laboratory animals that suggests
a significant risk for human subjects, which must be reported in writing to FDA
as soon as possible but no later than 15 day after the IND sponsor’s  receipt of
the information, must be submitted to the BARDA representatives or the
Contracting Officer’s Technical Representative within 24 hours of FDA
notification.


· IDE reports of unanticipated adverse device effect – A copy of any reports of
unanticipated adverse device effect submitted to FDA must be submitted to the
BARDA representative or the Contracting Officer’s Technical Representative
within 24 hours of FDA notification.


· Expedited safety reports – should be sent to the BARDA representative or the
Contracting Officer’s Technical Representative concurrently with the report to
FDA.


 
36

--------------------------------------------------------------------------------

 
· Other adverse events documented during the course of the trial should be
included in the annual IND or IDE report and reported to the BARDA annually.


In case of problems or issues, the BARDA representative or the Contracting
Officer’s Technical Representative will contract the Contractor within ten (10)
working days by email or fax, followed within thirty (30) calendar days by an
official letter to the Contractor’s Project Leader, with a copy to the
institutions’ office of sponsored programs, listing issues and appropriate
actions to be discussed.


· Safety reporting for research not performed under an IND or IDE.


Final decisions regarding ongoing safety reporting requirements for research not
performed under an IND or IDE must be made jointly by the BARDA Project Officer
or the Contracting Officer’s Technical Representative and the Contractor.
 
ARTICLE H.2. PROTECTION OF HUMAN SUBJECTS, HHSAR 352.270-4 (January 2006)
 
 
(a) The Contractor agrees that the rights and welfare of human subjects involved
in research

 
under this contract shall be protected in accordance with 45 CFR Part 46 and
with the Contractor's current Assurance of Compliance on file with the Office
for Human Research Protections (OHRP), Department of Health and Human Services.
The Contractor further agrees to provide certification at least annually that
the Institutional Review Board has reviewed and approved the procedures, which
involve human subjects in accordance with 45 CFR Part 46 and the Assurance of
Compliance.



(b) The Contractor shall bear full responsibility for the performance of all
work and services
involving the use of human subjects under this contract and shall ensure that
work is conducted in a proper manner and as safely as is feasible. The parties
hereto agree that the Contractor retains the right to control and direct the
performance of all work under this contract. The Contractor shall not deem
anything in this contract to constitute the Contractor or any subcontractor,
agent or employee of the Contractor, or any other person, organization,
institution, or group of any kind whatsoever, as the agent or employee of the
Government. The Contractor agrees that it has entered into this contract and
will discharge its obligations, duties, and undertakings and the work pursuant
thereto, whether requiring professional judgment or otherwise, as an independent
contractor without imputing liability on the part of the Government for the acts
of the Contractor or its employees.


(c) If at any time during the performance of this contract, the Contracting
Officer determines, in consultation with OHRP that the Contractor is not in
compliance with any of the requirements and/or standards stated in paragraphs
(a) and (b) above, the Contracting Officer may immediately suspend, in whole or
in part, work and further payments under this contract until the Contractor
corrects the noncompliance. The Contracting Officer may communicate the notice
of suspension by telephone with confirmation in writing. If the Contractor fails
to complete corrective action within the period of time designated in the
Contracting Officer's written notice of suspension, the Contracting Officer may,
after consultation with OHRP, terminate this contract in whole or in part, and
the Contractor's name may be removed from the list of those contractors with
approved Human Subject Assurances.
 
 
37

--------------------------------------------------------------------------------

 
ARTICLE H.3. HUMAN MATERIALS (ASSURANCE OF OHRP COMPLIANCE)
 
The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable Federal, State and Local laws and the provisions of
the Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.
 
The Contractor shall provide written documentation that all human materials
obtained as a result of research involving human subjects conducted under this
contract, by collaborating sites, or by subcontractors identified under this
contract, were obtained with prior approval by the Office for Human Research
Protections (OHRP) of an Assurance to comply with the requirements of 45 CFR 46
to protect human research subjects. This restriction applies to all
collaborating sites without OHRP-approved Assurances, whether domestic or
foreign, and compliance must be ensured by the Contractor.
 
Provision by the Contractor to the Contracting Officer of a properly completed
"Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption", Form OMB No. 0990-0263(formerly
Optional Form 310), certifying IRB review and approval of the protocol from
which the human materials were obtained constitutes the written documentation
required. The human subject certification can be met by submission of a self
designated form provided that it contains the information required by the
"Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption", Form OMB No. 0990-0263(formerly
Optional Form 310).
 
 
ARTICLE H.4. RESEARCH INVOLVING HUMAN FETAL TISSUE
 
All research involving human fetal tissue shall be conducted in accordance with
the Public Health Service Act, 42 U.S.C. 289g-1 and 289g-2. Implementing
regulations and guidance for conducting research on human fetal tissue may be
found at 45 CFR 46, Subpart B and
http://grants1.nih.gov/grants/guide/notice-files/not93-235.html and any
subsequent revisions to this NIH Guide to Grants and Contracts ("Guide") Notice.
 
The Contractor shall make available, for audit by the Secretary, HHS, the
physician statements and informed consents required by 42 USC 289g-1(b) and (c),
or ensure HHS access to those records, if maintained by an entity other than the
Contractor.
 
ARTICLE H.5. NEEDLE EXCHANGE
 
The Contractor shall not use contract funds to carry out any program of
distributing sterile needles or syringes for the hypodermic injection of any
illegal drug.
 
ARTICLE H.6. CARE OF LIVE VERTEBRATE ANIMALS, HHSAR 352.270-5 (October 2009)
 
(a) Before undertaking performance of any contract involving animal-related
activities where the species is regulated by USDA, the Contractor shall register
with the Secretary of Agriculture of the United States in accordance with 7
U.S.C. 2136 and 9 CFR sections 2.25 through 2.28. The Contractor shall furnish
evidence of the registration to the Contracting Officer.


(b) The Contractor shall acquire vertebrate animals used in research from a
dealer licensed by the Secretary of Agriculture under 7 U.S.C. 2133 and 9 CFR
Sections 2.1-2.11, or from a source that is exempt from licensing under those
sections.


(c) The Contractor agrees that the care, use and intended use of any live
vertebrate animals in the performance of this contract shall conform with the
Public Health Service (PHS) Policy on Humane Care of Use of Laboratory Animals
(PHS Policy), the current Animal Welfare Assurance (Assurance), the Guide for
the Care and Use of Laboratory Animals (National Academy Press, Washington, DC)
and the pertinent laws and regulations of the United States Department of
Agriculture (see 7 U.S.C. 2131 et seq. and 9 CFR Subchapter A, Parts 1-4). In
case of conflict between standards, the more stringent standard shall govern.
 
 
38

--------------------------------------------------------------------------------

 


(d) If at any time during performance of this contract, the Contracting Officer
determines, in consultation with the Office of Laboratory Animal Welfare (OLAW),
National Institutes of Health (NIH), that the Contractor is not in compliance
with any of the requirements and standards stated in paragraphs (a) through (c)
above, the Contracting Officer may immediately suspend, in whole or in part,
work and further payments under this contract until the Contractor corrects the
noncompliance. Notice of the suspension may be communicated by telephone and
confirmed in writing. If the Contractor fails to complete corrective action
within the period of time designated in the Contracting Officer's written notice
of suspension, the Contracting Officer may, in consultation with OLAW, NIH,
terminate this contract in whole or in part, and the Contractor's name may be
removed from the list of those contractors with approved Assurances.

Note: The Contractor may request registration of its facility and a current
listing of licensed dealers from the Regional Office of the Animal and Plant
Health Inspection Service (APHIS), USDA, for the region in which its research
facility is located. The location of the appropriate APHIS Regional Office, as
well as information concerning this program may be obtained by contacting the
Animal Care Staff, USDA/APHIS, 4700 River Road, Riverdale, Maryland 20737
(E-mail: ace@aphis.usda.gov; Web site:
(http://www.aphis.usda.gov/animal_welfare).
 
ARTICLE H.7. ANIMAL WELFARE
 
All research involving live, vertebrate animals shall be conducted in accordance
with the Public Health Service Policy on Humane Care and Use of Laboratory
Animals. This policy may be accessed at:
 
 http://grants1.nih.gov/grants/olaw/references/phspol.htm .
 
ARTICLE H.8. PUBLICATION AND PUBLICITY
 
No information related to data obtained under this contract shall be released or
publicized without the prior written consent of BARDA.
 
In addition to the requirements set forth in HHSAR Clause 352.227-70,
Publications and Publicity incorporated by reference in SECTION I of this
contract, Section 507 of P.L. 104-208 mandates that Contractors funded with
Federal dollars, in whole or in part, acknowledge Federal funding when issuing
statements, press releases, requests for proposals, bid solicitations and other
documents. Contractors are required to state: (1) the percentage and dollar
amounts of the total program or project costs financed with Federal money and;
(2) the percentage and dollar amount of the total costs financed by
nongovernmental sources.
 
For purposes of this contract "publication" is defined as an issue of printed
material offered for distribution or any communication or oral presentation of
information, including any manuscript or scientific meeting abstract. Any
publication containing data generated under this contract must be submitted for
BARDA review no less than thirty (30) calendar days for manuscripts and fifteen
(15) calendar days for abstracts before submission for public presentation or
publication.”  Contract support shall be acknowledged in all such publications
substantially as follows:
 
"This project has been funded in whole or in part with Federal funds from the
Department of Health and Human Services; Office of the Assistant Secretary for
Preparedness and Response; Biomedical Advanced Research and Development
Authority, under Contract No. HHSO100201200008C "
 
 
39

--------------------------------------------------------------------------------

 
ARTICLE H.9. REVIEW OF PRESS RELEASES
 
Contractor agrees to accurately and factually represent the work conducted under
the contract in all press releases.
 
Misrepresenting contract results or releasing information that is injurious to
the integrity of BARDA may be construed as improper conduct. Press releases
shall be considered to include the public release of information to any medium,
excluding peer-reviewed scientific publications. The contractor shall ensure
that the COR has received an advance copy of any press release related to the
contract not less than six (6) business days prior to the issuance of the press
release.
 
The Contractor shall acknowledge the support of the Department of Health and
Human Service, Office of the Assistant Secretary for Preparedness and Response,
Biomedical Advanced Research and Development Authority, whenever publicizing the
work under this contract in any media by including an acknowledgment
substantially as follows:
 
 
"This project has been funded in whole or in part with Federal funds from the
Department of Health and Human Services; Office of the Assistant Secretary for
Preparedness and Response; Biomedical Advanced Research and Development
Authority, under Contract No. HHSO100201200008C"
 
ARTICLE H.10. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE
 
Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in BARDA funded programs is encouraged to report such matters to the
HHS Inspector General's Office in writing or on the Inspector General's Hotline.
The toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls
will be handled confidentially. The e-mail address is   Htips@os.dhhs.gov   and
the mailing address is:
 
Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE
P.O. Box 23489
Washington, D.C. 20026


ARTICLE H.11. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST
ACTIVITIES
 
The Contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to E.O. 13224 and P.L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism. It is the legal responsibility of the Contractor to ensure
compliance with these Executive Orders and Laws. This clause must be included in
all subcontracts issued under this contract.
 
ARTICLE H.12. CONFLICT OF INTEREST
 
The Contractor represents and warrants that, to the best of the Contractor's
knowledge and belief, there are no relevant facts or circumstances which could
give rise to an organizational conflict of interest, as defined in FAR Subpart
9.5, or that the Contractor has disclosed all such relevant information.  Prior
to commencement of any work, the Contractor agrees to notify the Contracting
Officer promptly that, to the best of its knowledge and belief, no actual or
potential conflict of interest exists or to identify to the Contracting Officer
any actual or potential conflict of interest the firm may have. In emergency
situations, however, work may begin but notification shall be made within five
(5) working days. 
 
 
40

--------------------------------------------------------------------------------

 
The Contractor agrees that if an actual or potential organizational conflict of
interest is identified during performance, the Contractor shall promptly make a
full disclosure in writing to the Contracting Officer. This disclosure shall
include a description of actions, which the Contractor has taken or proposes to
take, after consultation with the Contracting Officer, to avoid, mitigate, or
neutralize the actual or potential conflict of interest. The Contractor shall
continue performance until notified by the Contracting Officer of any contrary
action to be taken.  Remedies include termination of this contract for
convenience, in whole or in part, if the Contracting Officer deems such
termination necessary to avoid an organizational conflict of interest. If the
Contractor was aware of a potential organizational conflict of interest prior to
award or discovered an actual or potential conflict after award and did not
disclose it or misrepresented relevant information to the Contracting Officer,
the Government may terminate the contract for default, debar the Contractor from
Government contracting, or pursue such other remedies as may be permitted by law
or this contract.
 
ARTICLE H.13. PROHIBITION ON THE USE OF APPROPRIATED FUNDS FOR LOBBYING
ACTIVITIES AND HHSAR 352.203-70 ANTI-LOBBYING (Jan 2006)


The Contractor is hereby notified of the restrictions on the use of Department
of Health and Human Service's funding for lobbying of Federal, State and Local
legislative bodies.


Section 1352 of Title 10, United Stated Code (Public Law 101-121, effective
12/23/89), among other things, prohibits a recipient (and their subcontractors)
of a Federal contract, grant, loan, or cooperative agreement from using
appropriated funds (other than profits from a federal contract) to pay any
person for influencing or attempting to influence an officer or employee of any
agency, a Member of Congress, an officer or employee of Congress, or an employee
of a Member of Congress in connection with any of the following covered Federal
actions; the awarding of any Federal contract; the making of any Federal grant;
the making of any Federal loan; the entering into of any cooperative agreement;
or the modification of any Federal contract, grant, loan, or cooperative
agreement.  For additional information of prohibitions against lobbying
activities, see FAR Subpart 3.8 and FAR Clause 52.203-12.


In addition, as set forth in HHSAR 352.203-70 “Anti-Lobbying” (January 2006),
the current Department of Health and Human Services Appropriations Act provides
that no part of any appropriation contained in this Act shall be used, other
than for normal and recognized executive-legislative relationships, for
publicity or propaganda purposes, for the preparation, distribution, or use of
any kit, pamphlet, booklet, publication, radio, television, or video
presentation designed to support, or defeat legislation pending before the
Congress, or any State or Local legislature except in presentation to the
Congress, or any State or Local legislative body itself.


The current Department of Health and Human Services Appropriations Act also
provides that no part of any appropriation contained in this Act shall be used
to pay the salary or expenses of any contract or grant recipient, or agent
acting for such recipient, related to any activity designed to influence
legislation or appropriations pending before the Congress, or any State or Local
legislature.


ARTICLE H.14. PRIVACY ACT APPLICABILITY


1)  
Notification is hereby given that the Contractor and its employees are subject
to criminal penalties for violation of the Privacy Act to the same extent as
employees of the Government.  The Contractor shall assure that each of its
employees knows the prescribed rules of conduct and that each is aware that he
or she can be subjected to criminal penalty for violation of the Act.  A copy of
45 CFR Part 5b, Privacy Act Regulations, may be obtained at
http://www.gpoaccess.gov/cfr/index.html

 
 
41

--------------------------------------------------------------------------------

 
 
2)  
The Project Officer is hereby designated as the official who is responsible for
monitoring contractor compliance with the Privacy Act.



3)  
The Contractor shall follow the Privacy Act guidance as contained in the Privacy
Act System of Records number 09-25-0200. This document may be obtained at the
following link:  http://oma.od.nih.gov/ms/privacy/pa-files/0200.htm



ARTICLE H.15.   LABORATORY LICENSE REQUIREMENTS


The Contractor shall comply with all applicable requirements of Section 353 of
the Public Health Service Act (Clinical Laboratory Improvement Act as amended).
This requirement shall also be included in any subcontract for services under
the contract.


ARTICLE H.16.   DISSEMINATION OF INFORMATION (May 1998)


No information related to data obtained under this contract shall be released or
publicized without the prior written consent of the Contracting Officer.


ARTICLE H.17.   IDENTIFICATION AND DISPOSITION OF DATA


The Contractor will be required to provide certain data generated under this
contract to the Department of Health and Human Services (DHHS).  DHHS reserves
the right to review any other data determined by DHHS to have been generated
under this contract.  The Contractor shall keep copies of all data required by
the Food and Drug Administration (FDA) relevant to this contract for the time
specified by the FDA.


Contractor shall provide data or data analysis to Contracting Officer and
Contracting Officer Representative within 20 business days of request.


ARTICLE H.18.   INFORMATION ON COMPLIANCE WITH ANIMAL CARE REQUIREMENTS
 
Registration with the U. S. Dept. of Agriculture (USDA) is required to use
regulated species of animals for biomedical purposes.    USDA is responsible for
the enforcement of the Animal Welfare Act (7 U.S.C. 2131 et. seq.),
http://www.nal.usda.gov/awic/legislat/awa.htm.
 
The Public Health Service (PHS) Policy is administered by the Office of
Laboratory Animal Welfare (OLAW)
http://grants2.nih.gov/grants/olaw/olaw.htm.   An essential requirement of the
PHS Policy http://grants2.nih.gov/grants/olaw/references/phspol.htm is that
every institution using live vertebrate animals must obtain an approved
assurance from OLAW before they can receive funding from any component of the U.
S. Public Health Service.
 
The PHS Policy requires that Assured institutions base their programs of animal
care and use on the Guide for the Care and Use of Laboratory Animals
http://www.nap.edu/readingroom/books/labrats/ and that they comply with the
regulations (9 CFR, Subchapter A)
http://www.nal.usda.gov/awic/legislat/usdaleg1.htm issued by the U.S. Department
of Agriculture (USDA) under the Animal Welfare Act. The Guide may differ from
USDA regulations in some respects. Compliance with the USDA regulations is an
absolute requirement of this Policy.
 
The Association for Assessment and Accreditation of Laboratory Animal Care
International (AAALAC) http://www.aaalac.org is a professional organization that
inspects and evaluates programs of animal care for institutions at their
request.  Those that meet the high standards are given the accredited
status.  As of the 2002 revision of the PHS Policy, the only accrediting body
recognized by PHS is the AAALAC.   While AAALAC Accreditation is not required to
conduct biomedical research, it is highly desirable.  AAALAC uses the Guide as
their primary evaluation tool.  They also use the Guide for the Care and Use of
Agricultural Animals in Agricultural Research and Teaching.  It is published by
the Federated of Animal Science Societies http://www.fass.org.
 
 
42

--------------------------------------------------------------------------------

 
ARTICLE H.19. REQUIREMENTS FOR ADEQUATE ASSURANCE OF PROTECTION OF VERTEBRATE
ANIMAL SUBJECTS


The PHS Policy on Humane Care and Use of Laboratory Animals requires that
applicant organizations proposing to use vertebrate animals file a written
Animal Welfare Assurance with the Office for Laboratory Animal Welfare (OLAW),
establishing appropriate policies and procedures to ensure the humane care and
use of live vertebrate animals involved in research activities supported by the
PHS. The PHS Policy stipulates that an applicant organization, whether domestic
or foreign, bears responsibility for the humane care and use of animals in
PHS-supported research activities. Also, the PHS policy defines “animal” as “any
live, vertebrate animal used, or intended for use, in research, research
training, experimentation, biological testing or for related purposes.”  This
Policy implements and supplements the U.S. Government Principles for the
Utilization and Care of Vertebrate Animals Used in Testing, Research, and
Training, and requires that institutions use the Guide for the Care and Use of
Laboratory Animals as a basis for developing and implementing an institutional
animal care and use program. This Policy does not affect applicable State or
local laws or regulations that impose more stringent standards for the care and
use of laboratory animals. All institutions are required to comply, as
applicable, with the Animal Welfare Act as amended (7 USC 2131 et. seq.) and
other Federal statutes and regulations relating to animals. These documents are
available from the Office of Laboratory Animal Welfare, National Institutes of
Health, Bethesda, MD 20892, (301) 496-7163. See
http://grants.nih.gov/grants/olaw/olaw.htm.


No PHS supported work for research involving vertebrate animals will be
conducted by an organization, unless that organization is operating in
accordance with an approved Animal Welfare Assurance and provides verification
that the Institutional Animal Care and Use Committee (IACUC) has reviewed and
approved the proposed activity in accordance with the PHS policy. Applications
may be referred by the PHS back to the institution for further review in the
case of apparent or potential violations of the PHS Policy. No award to an
individual will be made unless that individual is affiliated with an assured
organization that accepts responsibility for compliance with the PHS Policy.
Foreign applicant organizations applying for PHS awards for activities involving
vertebrate animals are required to comply with PHS Policy or provide evidence
that acceptable standards for the humane care and use of animals will be met.
Foreign applicant organizations are not required to submit IACUC approval, but
should provide information that is satisfactory to the Government to provide
assurances for the humane care of such animals.


ARTICLE H.20. APPROVAL OF REQUIRED ASSURANCE BY OLAW


Under governing regulations, federal funds which are administered by the
Department of Health and Human Services, Office of Biomedical Advanced Research
and Development Authority (BARDA) shall not be expended by the Contractor for
research involving live vertebrate animals, nor shall live vertebrate animals be
involved in research activities by the Contractor under this award unless a
satisfactory assurance of compliance with 7 U.S.C. 2316 and 9 CFR Sections
2.25-2.28 is submitted within 30 days of the date of this award and approved by
the Office of Laboratory Animal Welfare (OLAW).  Each performance site (if any)
must also assure compliance with 7 U.S.C. 2316 and 9 CFR Sections 2.25-2.28 with
the following restriction:  Only activities which do not directly involve live
vertebrate animals (i.e. are clearly severable and independent from those
activities that do involve live vertebrate animals) may be conducted by the
Contractor or individual performance sites pending OLAW approval of their
respective assurance of compliance with 7 U.S.C. 2316 and 9 CFR Sections
2.25-2.28.  Additional information regarding OLAW may be obtained via the
Internet at http://grants2.nih.gov/grants/olaw/references/phspol.htm
 
 
43

--------------------------------------------------------------------------------

 
ARTICLE H.21. EPA ENERGY STAR REQUIREMENTS
 
In compliance with Executive Order 12845 (requiring Agencies to purchase energy
efficient computer equipment) all microcomputers, including personal computers,
monitors, and printers that are purchased using Government funds in performance
of a contract shall be equipped with or meet the energy efficient low-power
standby feature as defined by the EPA Energy Star program unless the equipment
always meets EPA Energy Star efficiency levels. The microcomputer, as configured
with all components, must be Energy Star compliant.
 
This low-power feature must already be activated when the computer equipment is
delivered to the agency and be of equivalent functionality of similar power
managed models. If the equipment will be used on a local area network, the
vendor must provide equipment that is fully compatible with the network
environment. In addition, the equipment will run commercial off-the-shelf
software both before and after recovery from its energy conservation mode.
 
ARTICLE H.22. EXPORT CONTROL NOTIFICATION


Offerors are responsible for ensuring compliance with all export control laws
and regulations that maybe applicable to the export of and foreign access to
their proposed technologies.  Offerors may consult with the Department of State
with any questions regarding the International Traffic in Arms Regulation (ITAR)
(22 CRF Parts 120-130) and /or the Department of Commerce regarding the Export
Administration Regulations (15 CRF Parts 730-774).


ARTICLE H.23. INSTITUTIONAL RESPONSIBILITY REGARDING CONFLICTING INTERESTS OF
INVESTIGATORS


The Contractor shall comply with the requirements of 45 CFR Part 94, Responsible
Prospective Contractors, which promotes objectivity in research by establishing
standards to ensure that investigators (defined as the principal investigator
and any other person who is responsible for the design, conduct, or reporting of
research funded under BARDA contracts) will not be biased by any conflicting
financial interest.  For the purposes of this part relating to financial
interests, "Investigator" includes the Investigator's spouse and dependent
children.  45 CFR Part 94 is available at the following Web site:
http://ecfr.gpoaccess.gov/cgi/t/text/text-idx?c=ecfr;sid=9f130b6d2d48bb73803ca91ce943be3a;rgn=div5;view=text;node=45%3A1.0.1.1.53;idno=45;cc=ecfr
 
As required by 45 CFR Part 94, the Contractor shall, at a minimum:
 
a.   Maintain a written, enforceable policy on conflict of interest that
complies with 45 CFR Part 94 and inform each
 
investigator of the policy, the investigator's reporting responsibilities, and
the applicable regulations. The Contractor must take reasonable steps to ensure
that investigators working as collaborators or subcontractors comply with the
regulations.
 
b.   Designate an official(s) to solicit and review financial disclosure
statements from each investigator participating in BARDA-funded research. Based
on established guidelines consistent with the regulations, the designated
official(s) must determine whether a conflict of interest exists, and if so,
determine what actions should be taken to manage, reduce, or eliminate such
conflict. A conflict of interest exists when the designated official(s)
reasonably determines that a Significant Financial Interest could directly and
significantly affect the design, conduct, or reporting of the BARDA-funded
research. The Contractor may require the management of other conflicting
financial interests in addition to those described in this paragraph, as it
deems appropriate. Examples of conditions or restrictions that might be imposed
to manage actual or potential conflicts of interests are included in 45 CFR Part
94, under Management of Conflicting Interests.
 
 
44

--------------------------------------------------------------------------------

 
c.   Require all financial disclosures to be updated during the period of the
award, either on an annual basis or as new reportable Significant Financial
Interests are obtained.
 
d.   Maintain records, identifiable to each award, of all financial disclosures
and all actions taken by the Contractor with respect to each conflicting
interest 3 years after final payment or, where applicable, for the other time
periods specified in 48 CFR Part 4, subpart 4.7, Contract Records Retention.
 
e.   Establish adequate enforcement mechanisms and provide for sanctions where
appropriate.
 
If a conflict of interest is identified, the Contractor shall report to the
Contracting Officer the existence of the conflicting interest found. This report
shall be made and the conflicting interest managed, reduced, or eliminated, at
least on a temporary basis, within sixty (60) days of that identification.
 
If the failure of an investigator to comply with the conflict of interest policy
has biased the design, conduct, or reporting of the BARDA-funded research, the
Contractor must promptly notify the Contracting Officer of the corrective action
taken or to be taken. The Contracting Officer will take appropriate action or
refer the matter to the Contractor for further action which may include
directions to the Contractor on how to maintain appropriate objectivity in the
funded research.
 
The Contracting Officer may at any time inquire into the Contractor's procedures
and actions regarding conflicts of interests in BARDA-funded research including
a review of all records pertinent to compliance with 45 CFR Part 94. The
Contracting Officer may require submission of the records or review them on
site. On the basis of this review, the Contracting Officer may decide that a
particular conflict of interest will bias the objectivity of the BARDA-funded
research to such an extent that further corrective action is needed or that the
Contractor has not managed, reduced, or eliminated the conflict of interest. The
issuance of a Stop Work Order by the Contracting Officer may be necessary until
the matter is resolved.
 
If the Contracting Officer determines that BARDA-funded clinical research, whose
purpose is to evaluate the safety or effectiveness of a drug, medical device, or
treatment, has been designed, conducted, or reported by an investigator with a
conflict of interest that was not disclosed or managed, the Contractor must
require disclosure of the conflict of interest in each public presentation of
the results of the research.
 
ARTICLE H.24. QA AUDIT REPORTS


BARDA reserves the right to participate in QA audits. Upon completion of the
audit/site visit the Contractor shall provide a report capturing the findings,
results and next steps in proceeding with the subcontractor. If action is
requested of the subcontractor, detailed concerns for addressing areas of
non-conformance to FDA regulations for GLP, GMP, or GCP guidelines, as
identified in the audit report, must be provided to BARDA. The Contractor shall
provide responses from the subcontractors to address these concerns and plans
for corrective action execution.


·  
Contractor shall notify CO and COR of upcoming, ongoing, or recent audits/site
visits of subcontractors as part of weekly communications

·  
Contractor shall notify the COR and CO within 5 business days of report
completion.



ARTICLE H.25. BARDA AUDITS


Contractor shall accommodate periodic or ad hoc site visits by BARDA. If BARDA,
the Contractor, or other parties identifies any issues during an audit, the
Contractor shall capture the issues, identify potential solutions, and provide a
report to BARDA.
 
 
45

--------------------------------------------------------------------------------

 
 
·  
If issues are identified during the audit, Contractor shall submit a report to
BARDA detailing the finding and corrective action(s) within 10 business days of
the audit.

·  
COR and CO will review the report and provide a response to the Contractor with
10 business days.

·  
Once corrective action is completed, the Contractor will provide a final report
to BARDA.



PART II - CONTRACT CLAUSES


SECTION I - CONTRACT CLAUSES
 
ARTICLE I.1.  GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT
 
This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically as follows: FAR Clauses
at: https://www.acquisition.gov/far/ . HHSAR Clauses
at: http://www.hhs.gov/policies/hhsar/subpart352.html .
 
a. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:
 
FARCLAUSE NO.
 
 DATE
 TITLE
  52.202-1  
Jan 2012
Definitions (Over the Simplified Acquisition Threshold)
  52.203-3  
Apr 1984
Gratuities (Over the Simplified Acquisition Threshold)
  52.203-5  
Apr 1984
Covenant Against Contingent Fees (Over the Simplified Acquisition Threshold)
  52.203-6  
Sep 2006
Restrictions on Subcontractor Sales to the Government (Over the Simplified
Acquisition Threshold)
  52.203-7  
Oct 2010
Anti-Kickback Procedures (Over the Simplified Acquisition Threshold)
  52.203-8  
Jan 1997
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
(Over the Simplified Acquisition Threshold)
  52.203-10  
Jan 1997
Price or Fee Adjustment for Illegal or Improper Activity (Over the Simplified
Acquisition Threshold)
  52.203-12  
Oct 2010
Limitation on Payments to Influence Certain Federal Transactions (Over $150,000)
  52.204-4  
May 2011
Printed or Copied Double-Sided on Postconsumer Fiber Content Paper(Over the
Simplified Acquisition Threshold)
  52.204-7  
Feb 2012
Central Contractor Registration
  52.204-10  
Feb 2012
Reporting Executive Compensation and First-Tier Subcontract Awards ($25,000 or
more)
  52.209-6  
Dec 2010
Protecting the Government's Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment (Over $30,000)
  52.215-2  
Oct 2010
Audit and Records - Negotiation [Note: Applies to ALL contracts funded in whole
or in part with Recovery Act funds, regardless of dollar value, AND contracts
over the Simplified Acquisition Threshold funded exclusively with non-Recovery
Act funds.]
  52.215-8  
Oct 1997
Order of Precedence - Uniform Contract Format

 
 
46

--------------------------------------------------------------------------------

 
 
FAR CLAUSE NO.
DATE
TITLE

  52.215-10  
Aug 2011
Price Reduction for Defective Certified Cost or Pricing Data (Over $700,000)
  52.215-12  
Oct 2010
Subcontractor Cost or Pricing Data (Over $700,000)
  52.215-14  
Oct 2010
Integrity of Unit Prices (Over the Simplified Acquisition Threshold)
  52.215-15  
Oct 2010
Pension Adjustments and Asset Reversions (Over $700,000)
  52.215-18  
Jul 2005
Reversion or Adjustment of Plans for Post-Retirement Benefits (PRB) other than
Pensions
  52.215-19  
Oct 1997
Notification of Ownership Changes
  52.215-21  
Oct 2010
Requirements for Certified Cost or Pricing Data and Data Other Than Certified
Cost or Pricing Data - Modifications
  52.215-22  
Oct 2009
Limitations on Pass-Through Charges – Identification of Subcontract Effort
  52.215-23  
Oct 2009
Limitations on Pass-Through Charges (Over the Simplified Acquisition Threshold)
  52.216-7  
Jun 2011
Allowable Cost and Payment
  52.216-8  
Jun 2011
Fixed Fee
  52.219-8  
Jan 2011
Utilization of Small Business Concerns (Over the Simplified Acquisition
Threshold)
  52.219-9  
Jan 2011
Small Business Subcontracting Plan (Over $650,000, $1.5 million for
Construction)
  52.219-16  
Jan 1999
Liquidated Damages - Subcontracting Plan (Over $650,000, $1.5 million for
Construction)
  52.222-2  
Jul 1990
Payment for Overtime Premium (Over the Simplified Acquisition Threshold) (Note:
The dollar amount in paragraph (a) of this clause is $0 unless otherwise
specified in the contract.)
  52.222-3  
Jun 2003
Convict Labor
  52.222-19  
Mar 2012
Child Labor – Cooperation with Authorities and Remedies
  52.222-21  
Feb 1999
Prohibition of Segregated Facilities
  52.222-26  
Mar 2007
Equal Opportunity
  52.222-35  
Sep 2010
Equal Opportunity for Veterans ($100,000 or more)
  52.222-36  
Oct 2010
Affirmative Action for Workers with Disabilities
  52.222-37  
Sep 2010
Employment Reports on Veterans ($100,000 or more)
  52.222-40  
Dec 2010
Notification of Employee Rights Under the National Labor Relations Act (Over the
Simplified Acquisition Threshold)
  52.222-50  
Feb 2009
Combating Trafficking in Persons

 
 
47

--------------------------------------------------------------------------------

 
 
FAR CLAUSE NO.
DATE
TITLE

  52.222-54  
Jan 2009
Employment Eligibility Verification (Over the Simplified Acquisition Threshold)
  52.223-6  
May 2001
Drug-Free Workplace
  52.223-18  
Aug 2011
Encouraging Contractor Policies to Ban Text Messaging While Driving
  52.225-1  
Feb 2009
Buy American Act - Supplies
  52.225-13  
Jun 2008
Restrictions on Certain Foreign Purchases
  52.225-25  
Nov 2011
Prohibition on Contracting with Entities Engaging in Sanctioned Activities
Related to Iran – Representation and Certification
  52.227-1  
Dec 2007
Authorization and Consent, Alternate I (Apr 1984)
  52.227-2  
Dec 2007
Notice and Assistance Regarding Patent and Copyright Infringement
  52.227-11  
Dec 2007
Patent Rights — Ownership by the Contractor (Note: In accordance with FAR
27.303(b)(2), paragraph (e) is modified to include the requirements in FAR
27.303(b)(2)(i) through (iv). The frequency of reporting in (i) is annual.
  52.227-14  
Dec 2007
Rights in Data — General
  52.227-16  
Jun 1987
Additional Data Requirements
  52.232-9  
Apr 1984
Limitation on Withholding of Payments
  52.232-17  
Oct 2010
Interest (Over the Simplified Acquisition Threshold)
  52.232-20  
Apr 1984
Limitation of Cost
  52.232-23  
Jan 1986
Assignment of Claims
  52.232-25  
Oct 2008
Prompt Payment, Alternate I (Feb 2002)
  52.232-33  
Oct 2003
Payment by Electronic Funds Transfer—Central Contractor Registration
  52.233-1  
Jul 2002
Disputes
  52.233-2  
Sep 2006
Service of Protest
  52.233-3  
Aug 1996
Protest After Award, Alternate I (Jun 1985)
  52.233-4  
Oct 2004
Applicable Law for Breach of Contract Claim
  52.242-1  
Apr 1984
Notice of Intent to Disallow Costs
  52.242-3  
May 2001
Penalties for Unallowable Costs (Over $700,000)
  52.242-4  
Jan 1997
Certification of Final Indirect Costs

  52.242-13  
Jul 1995
Bankruptcy (Over the Simplified Acquisition Threshold)
  52.242-15  
Aug 1989
Stop Work Order
  52.243-2  
Aug 1987
Changes - Cost Reimbursement, Alternate V (Apr 1984)
  52.244-2  
Oct 2010
Subcontracts (Over the Simplified Acquisition Threshold), Alternate I (June
2007)
  52.244-5  
Dec 1996
Competition in Subcontracting (Over the Simplified Acquisition Threshold)
  52.244-6  
Dec 2010
Subcontracts for Commercial Items
  52.245-1  
Apr 2012
Government Property
  52.245-9  
Apr 2012
Use and Charges
  52.246-9  
Apr 1984
Inspection of Research and Development (Short Form)
  52.246-23  
Feb 1997
Limitation of Liability (Over the Simplified Acquisition Threshold)
  52.247-34  
Nov 1991
FOB Destination
  52.247-63  
Jun 2003
Preference for US Flag Air Carriers
  52.249-6  
May 2004
Termination (Cost-Reimbursement)
  52.249-14  
Apr 1984
Excusable Delays
  52.251-1  
Apr 2012
Government Supply Sources
  52.253-1  
Jan 1991
Computer Generated Forms

 
 
48

--------------------------------------------------------------------------------

 
b. DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CFR CHAPTER 3) CLAUSES:
 
HHSARCLAUSE NO.
 
 DATE
 TITLE
  352.201-70  
Jan 2006
Paperwork Reduction Act
  352.202-1  
Jan 2006
Definitions - with Alternate paragraph (h) (Jan 2006)
  352.203-70  
Mar 2012
Anti-Lobbying
  352.216-70  
Jan 2006
Additional Cost Principles
  352.222-70  
Jan 2010
Contractor Cooperation in Equal Employment Opportunity Investigations
  352.223-70  
Jan 2006
Safety and Health
  352.224-70  
Jan 2006
Privacy Act
  352.227-70  
Jan 2006
Publications and Publicity
  352.228-7  
Dec 1991
Insurance – Liability to Third Persons
  352.231-71  
Jan 2001
Pricing of Adjustments
  352.233-71  
Jan 2006
Litigation and Claims
  352.242-70  
Jan 2006
Key Personnel
  352.242-73  
Jan 2006
Withholding of Contract Payments
  352.242-74  
Apr 1984
Final Decisions on Audit Findings
  352.270-4  
Jan 2006
Protection of Human Subjects
  352.270-6  
Jan 2006
Restrictions on Use of Human Subjects

 
[End of GENERAL CLAUSES FOR A NEGOTIATED COST-REIMBURSEMENT RESEARCH AND
DEVELOPMENT CONTRACT- Rev. 05/2012].
 
ARTICLE I.2. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT
 
This contract incorporates the following clauses in full text.
 
FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:
 
a.      FAR Clause 52.217-9, Option to Extend the Term of the Contract (Mar
2000)
 
(a) The Government may extend the term of this contract by written notice to the
Contractor within 30 days after the Government has completed its analysis of the
deliverables associated with the applicable GO/NO GO Decision gate; provided
that the Government gives the Contractor a preliminary written notice of its
intent to extend at least 30 days before the contract expires. The preliminary
notice does not commit the Government to an extension.
 
(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.
 
(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 5 years.
 
b.  FAR Clause 51.219-1 Small Business Program Representations (Apr 2012)
 
(a)
(1) The North American Industry Classification System (NAICS) code for this
acquisition is 325411.

 
(2) The small business size standard is 750 employees.
 
(3) The small business size standard for a concern which submits an offer in its
own name, other than on a construction or service contract, but which proposes
to furnish a product which it did not itself manufacture, is 500 employees.
 
 
49

--------------------------------------------------------------------------------

 
(b) Representations.
 
(1) The offeror represents as part of its offer that it [X] is, [_] is not a
small business concern.
 
(2) [Complete only if the offeror represented itself as a small business concern
in paragraph (b)(1) of this provision.] The offeror represents, for general
statistical purposes, that it [_] is, [X] is not, a small disadvantaged business
concern as defined in 13 CFR 124.1002.
 
(3) [Complete only if the offeror represented itself as a small business concern
in paragraph (b)(1) of this provision.] The offeror represents as part of its
offer that it [_] is, [X] is not a women-owned small business concern.
 
(4) Women-owned small business (WOSB) concern eligible under the WOSB Program.
[Complete only if the offeror represented itself as a women-owned small business
concern in paragraph (b)(3) of this provision.] The offeror represents as part
of its offer that—
 
(i) It [_] is, [_] is not a WOSB concern eligible under the WOSB Program, has
provided all the required documents to the WOSB Repository, and no change in
circumstances or adverse decisions have been issued that affects its
eligibility; and
 
(ii) It [_] is, [_] is not a joint venture that complies with the requirements
of 13 CFR part 127, and the representation in paragraph (b)(4)(i) of this
provision is accurate for each WOSB concern eligible under the WOSB Program
participating in the joint venture. [The offeror shall enter the name or names
of the WOSB concern eligible under the WOSB Program and other small businesses
that are participating in the joint venture: _________.] Each WOSB concern
eligible under the WOSB Program participating in the joint venture shall submit
a separate signed copy of the WOSB representation.
 
(5) Economically disadvantaged women-owned small business (EDWOSB) concern.
[Complete only if the offeror represented itself as a women-owned small business
concern eligible under the WOSB Program in (b)(4) of this provision.] The
offeror represents as part of its offer that--
 
(i) It [_] is, [_] is not an EDWOSB concern eligible under the WOSB Program, has
provided all the required documents to the WOSB Repository, and no change in
circumstances or adverse decisions have been issued that affects its
eligibility; and
 
(ii) It [_] is, [_] is not a joint venture that complies with the requirements
of 13 CFR part 127, and the representation in paragraph (b)(5)(i) of this
provision is accurate for each EDWOSB concern participating in the joint
venture. [The offeror shall enter the name or names of the EDWOSB concern and
other small businesses that are participating in the joint venture:
_____________.] Each EDWOSB concern participating in the joint venture shall
submit a separate signed copy of the EDWOSB representation.
 
(6) [Complete only if the offeror represented itself as a small business concern
in paragraph (b)(1) of this provision.] The offeror represents as part of its
offer that it [_] is, [X] is not a veteran-owned small business concern.
 
 
50

--------------------------------------------------------------------------------

 
 
(7) [Complete only if the offeror represented itself as a veteran-owned small
business concern in paragraph (b)(6) of this provision.] The offeror represents
as part of its offer that is [_] is, [_] is not a service-disabled veteran-owned
small business concern.
 
(8) [Complete only if the offeror represented itself as a small business concern
in paragraph (b)(1) of this provision.] The offeror represents, as part of its
offer, that –
 
(i) It [_] is, [X] is not a HUBZone small business concern listed, on the date
of this representation, on the List of Qualified HUBZone Small Business Concerns
maintained by the Small Business Administration, and no material changes in
ownership and control, principal office, or HUBZone employee percentage have
occurred since it was certified in accordance with 13 CFR part 126; and
 
 
(ii) It [_] is, [X] is not a HUBZone joint venture that complies with the
requirements of 13 CFR part 126, and the representation in paragraph (b)(8)(i)
of this provision is accurate for each HUBZone small business concern
participating in the HUBZone joint venture. [The offeror shall enter the names
of each of the HUBZone small business concerns participating in the HUBZone
joint venture: ___________.] Each HUBZone small business concern participating
in the HUBZone joint venture shall submit a separate signed copy of the HUBZone
representation.
 
 
(c) Definitions. As used in this provision--
 
 
“Economically disadvantaged women-owned small business (EDWOSB) concern” means a
small business concern that is at least 51 percent directly and unconditionally
owned by, and the management and daily business operations of which are
controlled by, one or more women who are citizens of the United States and who
are economically disadvantaged in accordance with 13 CFR part 127. It
automatically qualifies as a women-owned small business concern eligible under
the WOSB Program.
 
“Service-disabled veteran-owned small business concern”—
 
(1) Means a small business concern—
 
(i) Not less than 51 percent of which is owned by one or more service-disabled
veterans or, in the case of any publicly owned business, not less than 51
percent of the stock of which is owned by one or more service-disabled veterans;
and
 
(ii) The management and daily business operations of which are controlled by one
or more service-disabled veterans or, in the case of a service-disabled veteran
with permanent and severe disability, the spouse or permanent caregiver of such
veteran.
 
(2) Service-disabled veteran means a veteran, as defined in 38 U.S.C. 101(2),
with a disability that is service-connected, as defined in 38 U.S.C. 101(16).
 
“Small business concern,” means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR Part 121 and the size standard in paragraph (a) of
this provision.
 
 
51

--------------------------------------------------------------------------------

 
“Veteran-owned small business concern” means a small business concern—
 
(1) Not less than 51 percent of which is owned by one or more veterans (as
defined at 38 U.S.C. 101(2)) or, in the case of any publicly owned business, not
less than 51 percent of the stock of which is owned by one or more veterans; and
 
(2) The management and daily business operations of which are controlled by one
or more veterans.
 
“Women-owned small business concern,” means a small business concern --
 
(1) That is at least 51 percent owned by one or more women; or, in the case of
any publicly owned business, at least 51 percent of the stock of which is owned
by one or more women; and
 
(2) Whose management and daily business operations are controlled by one or more
women.
 
 
“Women-owned small business (WOSB) concern eligible under the WOSB Program (in
accordance with 13 CFR part 127),” means a small business concern that is at
least 51 percent directly and unconditionally owned by, and the management and
daily business operations of which are controlled by, one or more women who are
citizens of the United States.
 
 
(d) Notice.
 
(1) If this solicitation is for supplies and has been set aside, in whole or in
part, for small business concerns, then the clause in this solicitation
providing notice of the set-aside contains restrictions on the source of the end
items to be furnished.
 
(2) Under 15 U.S.C. 645(d), any person who misrepresents a firm’s status as a
business concern that is small, HUBZone small, small disadvantaged,
service-disabled veteran-owned small, economically disadvantaged women-owned
small, or women-owned small eligible under the WOSB Program in order to obtain a
contract to be awarded under the preference programs established pursuant to
section 8, 9, 15, 31, and 36 of the Small Business Act or any other provision of
Federal law that specifically references section 8(d) for a definition of
program eligibility, shall --
 
(i) Be punished by imposition of fine, imprisonment, or both;
 
(ii) Be subject to administrative remedies, including suspension and debarment;
and
 
(iii) Be ineligible for participation in programs conducted under the authority
of the Act.
 
 
(End of 52.219-1)
 
 
52

--------------------------------------------------------------------------------

 
c.      FAR Clause 52.219-28, Post-Award Small Business Program Representation
(April 2009).
 
(a) Definitions . As used in this clause--


 Long-term contract means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.


 Small business concern means a concern, including its affiliates, which is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause.  Such a concern is "not dominant in its field of operation" when it
does not exercise a controlling or major influence on a national basis in a kind
of business activity in which a number of business concerns are primarily
engaged.  In determining whether dominance exists, consideration shall be given
to all appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.


(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall represent its size status according
to paragraph (e) of this clause or, if applicable, paragraph (g) of this clause,
upon the occurrence of any of the following:


 
(1) Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.
 
(2) Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.
 
(3) For long-term contracts--
 
(i) Within 60 to 120 days prior to the end of the fifth year of the contract;
and
 
(ii) Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.
 
(c) The Contractor shall represent its size status in accordance with the size
standard in effect at the time of this representation that corresponds to the
North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at
http://www.sba.gov/contractingopportunities/officials/size/index.html .


(d) The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.
 
 
53

--------------------------------------------------------------------------------

 
(e) Except as provided in paragraph (g) of this clause, the Contractor shall
make the representation required by paragraph (b) of this clause by validating
or updating all its representations in the Online Representations and
Certifications Application and its data in the Central Contractor Registration,
as necessary, to ensure that they reflect the Contractor's current status. The
Contractor shall notify the contracting office in writing within the timeframes
specified in paragraph (b) of this clause that the data have been validated or
updated, and provide the date of the validation or update.


(f) If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but is not required
to, take the actions required by paragraphs (e) or (g) of this clause.


(g) If the Contractor does not have representations and certifications in ORCA,
or does not have a representation in ORCA for the NAICS code applicable to this
contract, the Contractor is required to complete the following representation
and submit it to the contracting office, along with the contract number and the
date on which the representation was completed:


The Contractor represents that it [X] is, [ ] is not a small business concern
under NAICS Code assigned to contract number.


b.           FAR 52.232-99    Providing Accelerated Payment to Small
BusinessSubcontractors(DEVIATION) (AUG 2012)


This clause implements the temporary policy provided by OMB Policy Memorandum
M-12-16, Providing Prompt Payment to Small Business Subcontractors, dated July
11, 2012.


(a) Upon receipt of accelerated payments from the Government, the contractor is
required to make accelerated payments to small business subcontractors to the
maximum extent practicable after receipt of a proper invoice and all proper
documentation from the small business subcontractor.
(b) Include the substance of this clause, including this paragraph (b), in all
subcontracts, with small business concerns.
(c) The acceleration of payments under this clause does not provide any new
rights under the Prompt Payment Act.

 
 
54

--------------------------------------------------------------------------------

 
 

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS
 
SECTION J - LIST OF ATTACHMENTS
 
 
The following documents are attached and incorporated in this contract:
 
1. Statement of Work
 
Statement of Work, dated 28 September 2012.
 
2. Invoice/Financing Request Instructions and Contract Financial Reporting
Instructions for BARDA Cost-Reimbursement Type Contracts,
 
Invoice/Financing Request Instructions and Contract Financial Reporting
Instructions for BARDA Cost-Reimbursement Type Contracts, 5 pages.
 
3. Financial Report of Individual Project/Contract, 1 page
 
4. Instructions for Completing Financial Report of Individual Project/Contract,
3 pages
 
5. Inclusion Enrollment Report
 
Inclusion Enrollment Report, 5/01 (Modified OAMP: 10/01), 1 page.
 
6. Research Patient Care Costs
 
Research Patient Care Costs, 1 page.
 
7. Report of Government Owned, Contractor Held Property
 
Report of Government Owned, Contractor Held Property, 1 page. Located at:
http://rcb.cancer.gov/rcb-internet/forms/Govt-Owned-Prop.pdf  (Not Attached)
 
8.  Contractor Performance Metrics Reporting
 
 
PART IV - REPRESENTATIONS AND INSTRUCTIONS
 
SECTION K - REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS
 
The following documents are incorporated by reference in this contract:


1)
Annual Representations and Certifications completed on the System for Award
Management (SAM) website.



2)           Human Subjects Assurance Identification Numbers:


Cytori Therapeutics, Inc.: FWA00007108


3)           Animal Welfare Assurance Numbers (OLAW/PHS):


***
 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment,
and the omitted contents were filed separately with the Securities and Exchange
Commission.
 
55

--------------------------------------------------------------------------------

 
